Exhibit 10.1

 

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

dated as of  March 26, 2015
(effective as of April 13, 2015)

 

among

 

UNITED RENTALS, INC.,

UNITED RENTALS (NORTH AMERICA), INC.

and certain of their Subsidiaries,
as the Grantors,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Trustee and Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

Defined Terms

2

 

 

 

SECTION 2.

Grant of Lien

2

 

 

 

SECTION 3.

Perfection and Protection of Security Interest

6

 

 

 

SECTION 4.

[Reserved]

9

 

 

 

SECTION 5.

Jurisdiction of Organization

9

 

 

 

SECTION 6.

Title to, Liens on, and Sale and Use of Collateral

9

 

 

 

SECTION 7.

Access and Examination

9

 

 

 

SECTION 8.

[Reserved]

10

 

 

 

SECTION 9.

Limitation on Pledged Equity

10

 

 

 

SECTION 10.

Inventory; Perpetual Inventory

10

 

 

 

SECTION 11.

Documents, Instruments and Letter-of-Credit Rights

11

 

 

 

SECTION 12.

Leases and Other Chattel Paper

11

 

 

 

SECTION 13.

Right to Cure

11

 

 

 

SECTION 14.

Power of Attorney

12

 

 

 

SECTION 15.

The Collateral Agent’s and the Other Secured Parties’ Rights, Duties and
Liabilities

12

 

 

 

SECTION 16.

Patent, Trademark and Copyright Collateral

13

 

 

 

SECTION 17.

Voting Rights; Dividends; Etc

15

 

 

 

SECTION 18.

Indemnification

15

 

 

 

SECTION 19.

Limitation on Liens on Collateral

16

 

 

 

SECTION 20.

Additional Second Lien Obligations Arrangements

16

 

 

 

SECTION 21.

The Collateral Agent

19

 

 

 

SECTION 22.

Remedies; Rights Upon Event of Default; Application of Proceeds

25

 

--------------------------------------------------------------------------------


 

SECTION 23.

Grant of License to Use Proprietary Rights

29

 

 

 

SECTION 24.

Limitation on the Collateral Agent’s and the Other Secured Parties’ Duty in
Respect of Collateral

29

 

 

 

SECTION 25.

Miscellaneous

29

 

 

 

Annexes

 

 

 

 

 

Annex A

-

Definitions

 

 

 

Schedules

 

 

 

 

 

Schedule I

-

Pledged Equity and Pledged Debt

 

 

 

Schedule II

-

Jurisdictions of Organization

 

 

 

Schedule III

-

Patents, Trademarks and Copyrights

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Security Agreement Supplement

 

 

 

Exhibit B

-

Secured Party Security Agreement Supplement

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This Amended and Restated Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is dated as of March 26, 2015 and effective as of April 13, 2015
among UNITED RENTALS, INC., a Delaware corporation (“Holdings”), UNITED RENTALS
(NORTH AMERICA), INC., a Delaware corporation (the “Company”), the other Persons
listed on the signature pages hereof as a Grantor (together with Holdings, the
Company and each Additional Grantor, the “Grantors”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee under the Indenture (in
such capacity, together with any successor trustee, the “Note Trustee”), each
Additional Second Lien Agent from time to time party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as collateral agent
for the Secured Parties (in such capacity, together with any successor
collateral agent pursuant to Section 21(f), the “Collateral Agent”).

 

W I T N E S S E T H :

 

WHEREAS, on March 9, 2012, the Company and the other Grantors entered into that
certain indenture pursuant to which the Company’s 5.75% Senior Secured Notes due
2018 were issued (the “2012 Secured Indenture”);

 

WHEREAS, pursuant to the 2012 Secured Indenture, the Grantors entered into the
Security Agreement, dated as of July 23, 2012 (the “Original Security
Agreement”), among the Grantors, the trustee under the 2012 Secured Indenture
and the Collateral Agent, in order to grant to the Collateral Agent (for the
ratable benefit of the secured parties thereunder) a second priority security
interest in the Collateral (as herein defined) to secure their respective
Indenture Obligations;

 

WHEREAS, on March 26, 2015, the Company, the other Grantors, the Note Trustee
and the Collateral Agent entered into the Indenture pursuant to which the
Company’s 4.625% Senior Secured Notes due 2023 were issued;

 

WHEREAS, on March 26, 2015, the Note Trustee entered into a Secured Party
Security Agreement Supplement as an “Additional Second Lien Agent” under the
Original Security Agreement (the Original Security Agreement as supplemented by
the Secured Party Security Agreement Supplement, the “Existing Security
Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Security
Agreement in its entirety on the terms and subject to the conditions hereinafter
set forth;

 

WHEREAS, pursuant to the Indenture, the Grantors are permitted to incur
Additional Second Lien Debt constituting Additional Second Lien Obligations
pursuant to which holders of such Additional Second Lien Obligations (or a
representative thereof) shall join this Agreement and the Grantors shall grant
to the Collateral Agent (for the ratable benefit of such holders of such
Additional Second Lien Obligations), a second priority security interest in the
Collateral to secure their respective Additional Second Lien Obligations;

 

--------------------------------------------------------------------------------


 

WHEREAS, the relative rights, remedies and priorities of the Secured Parties and
the First Lien Secured Parties in respect of the Collateral are governed by the
Intercreditor Agreement, dated as of March 9, 2012 (as supplemented by the
Joinder Agreement to the Intercreditor Agreement dated as of March 26, 2015, by
the Note Trustee and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Credit Agreement Agent, each Additional First Lien Agent (as defined therein)
from time to time party thereto, the trustee under the 2012 Secured Indenture,
the Collateral Agent, and any Additional Second Lien Agent from time to time
party thereto;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend and restate, effective as of April 13, 2015, the Existing Security
Agreement to read in its entirety as follows:

 

SECTION 1.                            Defined Terms.  All capitalized terms used
but not otherwise defined herein have the meanings given to them in Schedule A
hereto.  All other undefined terms contained in this Agreement, unless the
context indicates otherwise, have the meanings provided for by the Uniform
Commercial Code as in effect from time to time in the applicable jurisdiction
(the “UCC”) to the extent the same are used or defined therein. All references
to any asset described in the definition of the term “Collateral”, or to any
proceeds thereof, shall be deemed to be references thereto except to the extent
such asset is an Excluded Asset.

 

SECTION 2.                            Grant of Lien.  (a)  As security for the
due and prompt payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) by each Grantor of all of the present and future
Secured Obligations of such Grantor, each Grantor hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in and continuing
lien on all of such Grantor’s right, title and interest in or to any and all of
the following properties and assets of such Grantor and all powers and rights of
such Grantor in all of the following (including the power to transfer rights in
the following), whether now owned or existing or at any time hereafter acquired
or arising, regardless of where located (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates, certificates of title,
manufacturer’s statements of origin, and other collateral instruments;

 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

2

--------------------------------------------------------------------------------


 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods;

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the following
(the “Security Collateral”):

 

(A)                               the Initial Pledged Equity and the
certificates, if any, representing the Initial Pledged Equity, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Initial Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;

 

(B)                               all additional shares of stock and other
equity interests of or in any issuer of the Initial Pledged Equity, any
successor entity or any other entity from time to time organized, created or
acquired by such Grantor in any manner (such equity interests, together with the
Initial Pledged Equity, being the “Pledged Equity”), and the certificates, if
any, representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;

 

(C)                               the Initial Pledged Debt and the instruments,
if any, evidencing the Initial Pledged Debt, and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Initial Pledged
Debt; and

 

(D)                               all additional indebtedness from time to time
owed to such Grantor (such indebtedness, together with the Initial Pledged Debt,
being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;

 

3

--------------------------------------------------------------------------------


 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of such Grantor held directly or indirectly by the
Collateral Agent, any Second Lien Agent, the Credit Agreement Agent, any Lender
(as defined in the Credit Agreement) or any of their Affiliates;

 

(xv)                          all of such Grantor’s Material Accounts, credits,
and balances with and other claims against the Collateral Agent, any Second Lien
Agent, the Credit Agreement Agent or any Lender or any of their Affiliates or
any other financial institution with which such Grantor maintains deposits,
including all Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

provided, however, the “Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(a)                                 any rights, titles or interests of a Grantor
in any instrument, permit, General Intangible, Lease, license or agreement to
which such Grantor is a party (other than any of the foregoing with or by any
other Grantor or any Subsidiary or other controlled Affiliate of a Grantor) or
any of its right, title or interest thereunder to the extent, but only to the
extent, that a grant of a security interest therein to the Collateral Agent
would, under the terms of such instrument, permit, General Intangible, Lease,
license or agreement, result in a breach of the terms of, or constitute a
default under, or result in the abandonment, invalidation or unenforceability of
or create a right of termination in favor of or require the consent (which has
not been obtained or waived) of any other party under, such instrument, permit,
General Intangible, Lease, license or agreement, provided that the foregoing
exclusion shall not be construed to apply to the extent any such term is
ineffective or unenforceable under the UCC (including Sections 9-406, 9-407,
9-408 or 9-409) or any other applicable law so that no breach, default,
abandonment, invalidity or unenforceability would occur;

 

(b)                                 any asset to the extent the granting of a
security interest therein to the Collateral Agent is prohibited by applicable
law or would require the consent, approval, license or authorization of any
Governmental Authority or other third party (except a Grantor or any Subsidiary
or other controlled Affiliate of a Grantor) that has not been obtained or
waived; provided that the foregoing exclusion shall not be construed to apply to
the extent any such prohibition or requirement for consent, approval, license or
authorization is ineffective or unenforceable under the UCC (including Sections
9-406, 9-407, 9-408 or 9-409) or any other applicable law;

 

4

--------------------------------------------------------------------------------


 

(c)                                  any of the outstanding voting equity or
other voting ownership interests of a Foreign Subsidiary or Foreign Subsidiary
Holding Company in excess of 65% of the voting power of all classes of equity or
other ownership interests of such Foreign Subsidiary or Foreign Subsidiary
Holding Company entitled to vote;

 

(d)                                 any ‘‘intent-to-use’’ United States of
America based trademark or service mark application until such time that a
statement of use has been filed with the United States Patent and Trademark
Office for such application, unless the grant of a security interest therein
would not render such ‘‘intent-to-use’’ based trademark or service mark
application invalid or subject to cancellation;

 

(e)                                  any property that is subject to a Lien
securing purchase money obligations, Capital Lease Obligations (as defined in
the Credit Agreement) or sale/leaseback Indebtedness permitted under the
Indenture and Additional Second Lien Agreements (if any) pursuant to documents
that prohibit such Grantor from granting any other Liens in such property, and
such prohibition has not been or is not waived or the consent of the other party
to such contract has not been or is not otherwise obtained or under Requirements
of Law such prohibition cannot be waived, and only for so long as such
Indebtedness remains outstanding;

 

(f)                                   (i) any assets subject to a Securitization
Transaction or (ii) Accounts, Leases, contractual rights or any other assets
subject to any Like-Kind Exchange;

 

(g)                                  the equity interests, and any certificates
or instruments in respect thereof, in United Rentals of Nova Scotia (No. 1), ULC
and United Rentals of Nova Scotia (No. 2), ULC or any other unlimited liability
company organized under the laws of Nova Scotia;

 

(h)                                 the equity interests, and any certificates
or instruments in respect thereof, in any joint venture or non-wholly owned
Subsidiary, the governing agreements of which prohibit the pledge or other
granting of security over equity interests in such Subsidiary and such
prohibition has not been or is not waived or the consent of the other party to
such contract has not been or is not otherwise obtained or under Requirements of
Law such prohibition cannot be waived;

 

(i)                                     any real property or any fee interest or
leasehold interest in real property, including fixtures affixed or attached
thereto;

 

(j)                                    any Titled Goods (other than Merchandise
and Consumables Inventory and Rental Equipment);

 

(k)                                 any Letter-of-Credit Rights not constituting
Supporting Obligations in respect of any Collateral to the extent any of the
Grantors is required by applicable law to apply the proceeds of a drawing of
such letter of credit for a specified purpose (other than a payment to a
Grantor);

 

(l)                                     any right, title or interest in or to
any copyrights, copyright licenses, patents, patent applications, patent
licenses, trade secrets, trade secret licenses, trademarks, service marks,
trademark and service mark applications, trade names, trade dress, trademark
licenses, technology, know-how and processes or any other intellectual property
in each instance

 

5

--------------------------------------------------------------------------------


 

governed by or arising or existing under, pursuant to or by virtue of the laws
of any jurisdiction other than the United States of America or any state
thereof;

 

(m)                             any asset not required to be pledged as security
for the First Lien Obligations under the Credit Agreement;

 

(n)                                 any asset with respect to which the Credit
Agreement Agent and the Company have reasonably agreed in a writing delivered to
the Notes Collateral Agent that the cost of creating and/or perfecting a
security interest therein is excessive in relation to the benefit to the First
Lien Secured Parties of the security to be afforded thereby; and

 

(o)                                 Excluded Stock Collateral (as defined below)
but only to the extent that the inclusion of such Excluded Stock Collateral in
the Collateral would require the Company to file separate financial statements
for any subsidiary with the SEC (or any other governmental agency).

 

Subject to any limitations set forth herein, all of the Secured Obligations of
any Grantor shall be secured by all of the Collateral of such Grantor and any
other property of such Grantor that secures any of the Secured Obligations (but
in any event subject to the prior security interests granted to the First Lien
Secured Parties as provided in the Intercreditor Agreement).

 

SECTION 3.                            Perfection and Protection of Security
Interest.  (a) Except as explicitly set forth herein or in the Indenture and
Additional Second Lien Agreements (if any) and subject to the Intercreditor
Agreement, each Grantor shall, at its expense, perform all steps reasonably
required to perfect, maintain or protect the Collateral Agent’s Liens (subject
in each case to the prior security interest granted to the First Lien Secured
Parties as provided in the Intercreditor Agreement), including:  (i) executing
and filing financing or continuation statements, and amendments thereof;
(ii) executing, delivering and/or filing and recording in all appropriate
offices the Intellectual Property Security Agreement (to the extent required
under the Indenture or any other Second Lien Documents to which such Grantor is
a party); (iii) causing certificates of title to be issued for all Titled Goods,
the Collateral Agent’s Lien to be noted thereon in each case in accordance with
the provisions of the Indenture and the other Second Lien Documents to which
such Grantor is a party; (iv) when an Event of Default has occurred and is
continuing, placing notations on such Grantor’s books of account to disclose the
Collateral Agent’s Liens; (v) taking such other steps reasonably necessary or
desirable to maintain and protect the Collateral Agent’s Liens in the Collateral
and (vi) in the case of the Security Collateral, (A) if any Pledged Debt shall
be evidenced by a promissory note or other instrument with an individual amount
in excess of $10,000,000, deliver and pledge to the Applicable Agent such note
or instrument duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
Applicable Agent and (B) deliver and pledge to the Applicable Agent (in the case
of the Collateral Agent, for benefit of the Secured Parties) certificates
representing Pledged Equity that constitutes certificated securities,
accompanied by undated stock powers executed in blank; provided that
notwithstanding any other provision of this Agreement, none of the Grantors will
be required to (i) take any action in any jurisdiction other than the United
States of America (including any state thereof), or required by the laws of any
such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order

 

6

--------------------------------------------------------------------------------


 

to either create any security interests (or other Liens) in assets located or
titled outside of the United States of America (including any state thereof) or
to perfect any security interests (or other Liens) in any non-U.S. Collateral,
(ii) deliver landlord lien waivers, estoppels or collateral access letters or
(iii) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property.

 

(b)                                 Subject to the Intercreditor Agreement,
unless the Collateral Agent (with the written consent of the Authorized Second
Lien Representatives) shall otherwise consent in writing (which consent may be
revoked at any time and from time to time), each Grantor shall deliver to the
Applicable Agent all the Collateral consisting of negotiable Documents, Chattel
Paper and Instruments (other than checks received and processed in the ordinary
course), in each case, with an individual value in excess of $10,000,000,
promptly after such Grantor receives the same, but if an Event of Default has
occurred and is continuing, each Grantor agrees to deliver to the Applicable
Agent all such Collateral (regardless of value) upon the Applicable Agent’s
request.

 

(c)                                  Upon obtaining an interest therein (but in
the case of clause (ii) below, within 90 days of the date hereof), unless waived
by the Collateral Agent (with the written consent of the Authorized Second Lien
Representatives) in writing (which waiver may be revoked at any time and from
time to time), each Grantor, subject to the Intercreditor Agreement, shall
obtain control or blocked account agreements, in form and substance reasonably
satisfactory to the Collateral Agent, executed and delivered by (i) each
securities intermediary, and commodities intermediary issuing or holding any
financial assets or commodities to or for such Grantor, except for securities
and commodities accounts of the Grantors that are not Material Accounts, and
(ii) each depository bank at which such Grantor maintains a Material Account.

 

(d)                                 If any Grantor is or becomes the beneficiary
of a letter of credit with an individual face amount in excess of $10,000,000,
other than a letter of credit not constituting Supporting Obligations in respect
of any Collateral pursuant to which such Grantor is required by applicable law
to apply the proceeds of a drawing of such letter of credit for a specified
purpose (other than a payment to a Grantor), such Grantor shall promptly notify
the Collateral Agent thereof and, subject to the Intercreditor Agreement, unless
otherwise consented by the Collateral Agent (with the written consent of the
Authorized Second Lien Representatives), use its commercially reasonable efforts
to enter into a tri-party agreement with the Collateral Agent and the issuer
and/or confirming bank with respect to Letter-of-Credit Rights, whereby such
Grantor assigns such Letter-of-Credit Rights to the Collateral Agent and, after
the Discharge of First Lien Obligations has occurred, directs all payments
thereunder to the Payment Account, all in form and substance reasonably
satisfactory to the Collateral Agent.

 

(e)                                  Subject to the Intercreditor Agreement,
each Grantor shall take all commercially reasonable steps necessary to grant the
Collateral Agent control of all electronic chattel paper in accordance with the
UCC or other applicable law and all “transferable records” as defined in the
Uniform Electronic Transactions Act.

 

(f)                                   Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any UCC or
other applicable filing office in the United

 

7

--------------------------------------------------------------------------------


 

States any financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC of the State of New York or such jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
where applicable whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor. 
Each Grantor agrees to furnish any such information to the Collateral Agent
promptly upon request.  Each Grantor also ratifies its authorization for the
Collateral Agent to have filed in any UCC or other applicable filing office in
the United States any like financing statements or amendments thereto if filed
prior to the date hereof.

 

(g)                                  Each Grantor shall promptly notify the
Collateral Agent of any commercial tort claim (as defined in the UCC) with a
value estimated in good faith by the Company to be in excess of $10,000,000,
initiated or acquired by it and unless otherwise consented by the Collateral
Agent (with the written consent of the Authorized Second Lien Representatives),
such Grantor shall enter into a supplement to this Agreement, granting to the
Collateral Agent a Lien in such commercial tort claim.

 

(h)                                 Until the Discharge of Secured Obligations
has occurred, the Collateral Agent’s Liens shall continue in full force and
effect in all the Collateral, provided that, subject to the Intercreditor
Agreement, the Collateral Agent agrees to release its Lien in any Collateral
that is sold or disposed of by a Grantor as permitted pursuant to the Second
Lien Documents subject to the satisfaction of any conditions to release (if any)
set forth in the Second Lien Documents, including the continuance of the
Collateral Agent’s Lien in any proceeds of such released Collateral.

 

(i)                                     Each Grantor will give prompt written
notice to the Collateral Agent of any change in its name, legal form or
jurisdiction of organization (whether by merger or otherwise) (and in any event,
within 30 days of such change); provided that such Grantor shall deliver to the
Collateral Agent all additional financing statements and other documents
reasonably necessary or desirable to maintain the validity, perfection and
priority of the security interests created hereunder and other documents
reasonably necessary or desirable to maintain the validity, perfection and
priority of the security interests as and to the extent provided for herein and
upon receipt of such additional financing statements the Collateral Agent shall
either promptly file such additional financing statements or approve the filing
of such additional financing statements by such Grantor. Upon any such approval
such Grantor shall proceed with the filing of the additional financing
statements and deliver copies (or other evidence of filing) of the additional
filed financing statements to the Collateral Agent.

 

(j)                                    No Grantor shall enter into any contract
or agreement that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Leases, Instruments or Payment Intangibles or the
proceeds of the foregoing to the Collateral Agent, except for any agreement
permitted pursuant to Section 10.15 of the Indenture.

 

8

--------------------------------------------------------------------------------


 

(k)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed by the Collateral Agent without
the prior written consent of the Collateral Agent and agrees that it will not do
so without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

(l)                                     Subject to the Intercreditor Agreement,
with respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
shall, to the extent the issuer thereof is a controlled Affiliate of the
Grantor, or otherwise use its commercially reasonable efforts to, cause the
issuer thereof either (i) to register the Applicable Agent as the registered
owner of such security or (ii) to agree in an authenticated record with such
Grantor, the Applicable Agent and, to the extent not the Applicable Agent, the
Collateral Agent that such issuer will comply with instructions with respect to
such security originated by the Applicable Agent in accordance with this
Agreement and the applicable Second Lien Documents without further consent of
such Grantor.

 

(m)                             Subject to the Intercreditor Agreement, each
Grantor agrees that it will  pledge hereunder, promptly following its
acquisition thereof, any and all additional Security Collateral (subject to any
limitations contained herein with respect thereto) and deliver to the Applicable
Agent (in the case of the Collateral Agent, for the benefit of the Secured
Parties) certificates or instruments representing any such Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank.

 

SECTION 4.                            [Reserved].

 

SECTION 5.                            Jurisdiction of Organization.  Each
Grantor represents and warrants to the Collateral Agent and the other Secured
Parties that as of the date hereof:  (a) Schedule II hereto identifies (i) such
Grantor’s name as of the date hereof as it appears in official filings in the
state or other jurisdiction of its incorporation or other organization, (ii) the
type of entity of such Grantor (including corporation, partnership, limited
partnership or limited liability company), (iii) the organizational
identification number issued by such Grantor’s state, province or territory of
incorporation or organization or a statement that no such number has been
issued, and (iv) the jurisdiction in which such Grantor is incorporated or
organized; and (b) such Grantor has only one state, province or territory of
incorporation or organization.

 

SECTION 6.                            Title to, Liens on, and Sale and Use of
Collateral.  Each Grantor represents and warrants to the Collateral Agent and
the other Secured Parties and agrees with the Collateral Agent and the other
Secured Parties that such Grantor has rights in and the power to transfer all of
the Collateral free and clear of all Liens whatsoever, except for Permitted
Liens (including the prior security interest granted to the First Lien Secured
Parties as provided in the Intercreditor Agreement).

 

SECTION 7.                            Access and Examination. Subject to the
terms of the Intercreditor Agreement, during the continuance of an Event of
Default, the Collateral Agent may, without expense to the Collateral Agent, use
such of each Grantor’s respective personnel, supplies, and Real Estate as may be
reasonably necessary for maintaining or enforcing the Collateral Agent’s Liens. 
Subject to the terms of the Indenture and Additional Second Lien Agreements (if
any)

 

9

--------------------------------------------------------------------------------


 

and the Intercreditor Agreement, following consultation with and notice to the
Grantors, or without such notice and consultation during the continuance of an
Event of Default, the Collateral Agent shall have the right, in the Collateral
Agent’s name or in the name of a nominee of the Collateral Agent, to verify the
validity, amount or any other matter relating to the Accounts, Inventory,
Leases, or other Collateral, by mail, telephone, or otherwise.

 

SECTION 8.                            [Reserved].

 

SECTION 9.                            Limitation on Pledged Equity.

 

(a)                                 The stock, Capital Stock and other
securities of a Subsidiary of the Company otherwise constituting Security
Collateral will constitute Security Collateral for the benefit of the Secured
Parties only to the extent that such stock, Capital Stock and other securities
can secure the Indenture Obligations without Rule 3-16 of Regulation S-X under
the Securities Act (or any other law, rule or regulation) requiring separate
financial statements of such Subsidiary to be filed with the SEC (or any other
governmental agency).  In the event that Rule 3-16 of Regulation S-X under the
Securities Act (or any such other law, rule or regulation) requires or is
amended, modified or interpreted by the SEC (or such other governmental agency)
to require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC (or
such other governmental agency) of separate financial statements of any
Subsidiary due to the fact that such Subsidiary’s stock, Capital Stock or other
securities secure the Indenture Obligations, then the stock, Capital Stock and
other securities of such Subsidiary shall automatically be deemed not to be part
of the Security Collateral for the benefit of the Secured Parties (but only to
the extent necessary to cause such financial statement requirement not to be
applicable with respect to such Subsidiary) (such excluded portion of the stock,
Capital Stock and other securities is referred to herein as the “Excluded Stock
Collateral.”)

 

(b)                                 Notwithstanding the foregoing, if Rule 3-16
of Regulation S-X under the Securities Act (or such other law, rule or
regulation) is thereafter amended, modified or interpreted by the SEC (or such
other governmental agency) to permit (or is replaced with another rule or
regulation, or any law, rule or regulation is adopted, which would permit) such
Subsidiary’s stock, Capital Stock and other securities to secure the Indenture
Obligations in excess of the amount then pledged without filing with the SEC (or
such other governmental agency) of separate financial statements of such
Subsidiary, then the stock, Capital Stock and other securities of such
Subsidiary shall automatically be deemed to be a part of the Security Collateral
for the benefit of the Secured Parties (but only to the extent not resulting in
such financial statement requirement becoming applicable with respect to such
Subsidiary) and such portion of the stock, Capital Stock and other securities of
such Subsidiary so deemed to be part of the Security Collateral shall
automatically cease to be Excluded Stock Collateral for purposes hereof.

 

SECTION 10.                     Inventory; Perpetual Inventory.  Each Grantor
represents and warrants to the Collateral Agent and the other Secured Parties
and agrees with the Collateral Agent and the other Secured Parties that all of
the Inventory owned by such Grantor is and will be held for sale or lease in the
ordinary course of such Grantor’s business, and is and will be fit

 

10

--------------------------------------------------------------------------------


 

(ordinary wear and tear and casualty events excepted) for such purposes, except
to the extent as would not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 11.                     Documents, Instruments and Letter-of-Credit
Rights.  Each Grantor represents and warrants to the Collateral Agent and the
other Secured Parties and agrees with the Collateral Agent and the other Secured
Parties that all goods constituting Collateral evidenced by
Documents, Instruments and Letter-of-Credit Rights are and will be owned by such
Grantor, free and clear of all Liens other than Permitted Liens (including the
prior security interest granted to the First Lien Secured Parties as provided in
the Intercreditor Agreement).

 

SECTION 12.                     Leases and Other Chattel Paper.  (a) Each
Grantor hereby represents and warrants to the Collateral Agent and the other
Secured Parties and agrees with the Collateral Agent and the other Secured
Parties, with respect to such Grantor’s Leases, that (except, in each case, as
would not be reasonably expected to have a Material Adverse Effect):  (i) each
Lease represents a bona fide lease of goods by such Grantor in the ordinary
course of such Grantor’s business; (ii) all amounts described as being payable
by a lessee in any existing Lease are for a liquidated amount payable by such
lessee thereon on the terms set forth in such Lease, without any offset,
deduction, defense, or counterclaim except in the ordinary course of business;
(iii) each copy of a Lease delivered to the Collateral Agent by such Grantor
will be a genuine copy of the original of such Lease; and (iv) (except in the
case of Progress Billings) all goods described in any Lease that has been
delivered to the Collateral Agent shall be or will have been delivered to and
accepted by the lessee thereunder (subject to the terms of such Lease).

 

(b)                                 Subject to the Intercreditor Agreement, no
Grantor shall accept any note or other instrument (except a check or other
instrument for the immediate payment of money) with respect to any Lease unless
upon such Grantor’s receipt of any such instrument, unless otherwise agreed by
the Collateral Agent or if such single instrument has a face value that does not
exceed $10,000,000, such Grantor promptly delivers such instrument to the
Applicable Agent, endorsed by such Grantor to the Applicable Agent in a manner
reasonably satisfactory in form and substance to the Applicable Agent.

 

(c)                                  Each Grantor represents and warrants to the
Collateral Agent and the other Secured Parties that all Goods that are covered
by such Leases and Chattel Paper are owned by such Grantor, free and clear of
all Liens other than Permitted Liens (including the prior security interest
granted to the First Lien Secured Parties as provided in the Intercreditor
Agreement).

 

SECTION 13.                     Right to Cure.  Subject to the Intercreditor
Agreement, the Collateral Agent shall, at the direction of the Authorized Second
Lien Representatives, at no expense to the Collateral Agent, pay any amount or
do any act required of any Grantor hereunder or under any other Second Lien
Document in order to preserve, protect, maintain or enforce the Secured
Obligations, the Collateral or the Collateral Agent’s Liens therein, and which
any Grantor fails to pay or do following notice by the Collateral Agent to
Grantors (unless an Event of Default has occurred or is continuing, or unless
the Collateral Agent, acting reasonably, believes exigent circumstances may
exist, in which events, no such notice shall be required), including payment of
any judgment against any Grantor, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the Collateral.  Any payment made or other
action taken by the Collateral

 

11

--------------------------------------------------------------------------------


 

Agent under this Section 13 shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed thereafter as herein provided.

 

SECTION 14.                     Power of Attorney.  Each Grantor hereby appoints
the Collateral Agent and the Collateral Agent’s designee as such Grantor’s
attorney, with power exercisable upon the occurrence and during the continuance
of an Event of Default, subject to the Intercreditor Agreement:  (a) to endorse
such Grantor’s name on any checks, notes, acceptances, money orders, or other
forms of payment or security that come into the Collateral Agent’s or any of the
other Secured Parties’ possession; (b) to sign such Grantor’s name on any
invoice, bill of lading, warehouse receipt or other negotiable or non-negotiable
Document constituting the Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment, financing statements and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c)  to notify the post office authorities to change the
address for delivery of such Grantor’s mail to an address designated by the
Collateral Agent and to receive, open and dispose of all mail addressed to such
Grantor; (d) to send requests for verification of Accounts and Leases (other
than Accounts and Leases subject to any Securitization Transactions) to Account
Debtors and lessees; (e)  to complete in such Grantor’s name or the Collateral
Agent’s name, any order, sale, lease or transaction, obtain the necessary
Documents in connection therewith, and collect the proceeds thereof; (f)  to
clear Inventory through customs in such Grantor’s name, the Collateral Agent’s
name or the name of the Collateral Agent’s designee, and to sign and deliver to
customs officials powers of attorney in such Grantor’s name for such purpose;
(g) to the extent that such Grantor’s authorization given in Section 3(f) of
this Agreement is not sufficient, to file such financing statements with respect
to this Agreement; and (h) to do all things necessary to carry out the
Indenture, the Additional Second Lien Agreements (if any), this Agreement and
the other Second Lien Documents in accordance with the terms thereof.  Each
Grantor ratifies and approves all acts of such attorney.  This power, being
coupled with an interest, is irrevocable until the Discharge of Secured
Obligations has occurred.

 

SECTION 15.                     The Collateral Agent’s and the Other Secured
Parties’ Rights, Duties and Liabilities.  (a)  As between the Grantors and the
Secured Parties, each Grantor assumes all responsibility and liability arising
from or relating to the use, sale, lease, license or other disposition of the
Collateral.  None of the Secured Obligations shall be affected by any failure of
the Collateral Agent or any of the other Secured Parties to take any steps to
perfect the Collateral Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Grantor
from any of the Secured Obligations.  Subject to the Intercreditor Agreement,
following the occurrence and during the continuation of an Event of Default, the
Collateral Agent may (but shall not be required to), and at the written
direction of the Applicable Authorized Second Lien Representative shall, without
notice to (except as required under the Indenture or any applicable law) or
consent from any Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantors for the Secured Obligations,

 

12

--------------------------------------------------------------------------------


 

or any other agreement now or hereafter existing between any of the Secured
Parties and any Grantor.

 

(b)                                 It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall remain
liable under each Lease and each of its other contracts, agreements and licenses
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder.  Neither the Collateral Agent nor any of the other
Secured Parties shall have any obligation or liability under any Lease,
contract, agreement or license by reason of or arising out of this Agreement or
the granting herein of a Lien thereon or the receipt by the Collateral Agent or
any of the other Secured Parties of any payment relating to any Lease, contract,
agreement or license pursuant hereto.  Neither the Collateral Agent nor any of
the other Secured Parties shall be required or obligated in any manner to
perform or fulfill any of the obligations of any Grantor under or pursuant to
any Lease, contract, agreement or license, or to make any payment, or to make
any inquiry as to the nature or the sufficiency of any payment received by it or
the sufficiency of any performance by any party under any Lease, contract,
agreement or license, or to present or file any claims, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

(c)                                  Subject to the Intercreditor Agreement,
with respect to Accounts and Leases, in each case not subject to any
Securitization Transaction or Like-Kind Exchange, the Collateral Agent may, at
any time after an Event of Default shall have occurred and be continuing (or if
any rights of set-off (other than set-offs against an Account arising under the
contract giving rise to the same Account) or contra accounts may be asserted
with respect to the following),  without prior notice to any Grantor, notify
Account Debtors, parties to Leases and other Persons obligated on the Collateral
that the Collateral Agent has a security interest therein, and that payments
shall be made directly to the Collateral Agent, for the benefit of the Secured
Parties.  Subject to the Intercreditor Agreement, upon the request of the
Collateral Agent (at the written direction of the Applicable Authorized Second
Lien Representative), each Grantor shall so notify Account Debtors and other
Persons obligated on such Collateral.  Once any such notice has been given to
any Account Debtor or other Person obligated on such Collateral and while any
Event of Default exists and is continuing, no Grantor shall give any contrary
instructions to such Account Debtor or other Person without the Collateral
Agent’s prior written consent (at the direction of the Applicable Authorized
Second Lien Representative).

 

SECTION 16.                     Patent, Trademark and Copyright Collateral. 
(a)  Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that (i) as of the date hereof, such Grantor does not have any
interest in, or title to, any material issued or applied-for patents, registered
or applied-for trademarks or registered or applied-for copyrights except as set
forth in Schedule III hereto, and (ii) this Agreement, together with the filing
of the financing statements referred to in Section 3(f) of this Agreement, the
recording of the U.S. Intellectual Property Security Agreement with the United
States Patent and Trademark Office and subsequent filings for any hereafter
acquired, issued or applied-for patents, registered or applied-for trademarks or
issued or applied-for copyrights, are effective to create valid, perfected,
second priority (subject to the prior security interests granted to the First
Lien Secured Parties as provided in the Intercreditor Agreement and subject to
Permitted Liens) and continuing Liens in favor of the Collateral Agent on such
material patents, trademarks and copyrights.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor shall notify the Collateral
Agent promptly if it knows that any application or registration relating to any
material patent, trademark or copyright (now or hereafter existing) owned or
licensed by such Grantor will become abandoned or dedicated, or of any material
and adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office, or any court)
regarding such Grantor’s ownership of any material patent, trademark or
copyright, its right to register the same, or to keep and maintain the same.

 

(c)                                  If, before the Discharge of Secured
Obligations, any Grantor shall obtain ownership of any additional issued or
applied-for patent, registered or applied-for trademark or issued or applied-for
copyright (except to the extent any application for a trademark is excluded from
the definition of “Collateral” under subclause (c) of Section 2 of this
Agreement), with respect to goods sold in such Grantor’s business, the
Collateral Agent shall have a Lien in, and the provisions of Section 2 shall
automatically apply to, such issued or applied-for patent, registered or
applied-for trademark or issued or applied-for copyright, and also to any
composite marks or other marks of such Grantor which are confusingly similar to
such mark, and such Grantor shall give to the Collateral Agent prompt written
notice of such ownership within thirty (30) days of the end of each calendar
year (or more frequently upon the request of the Collateral Agent, if an Event
of Default has occurred and is continuing) in which such Grantor obtains
ownership of such patent, trademark, or copyright.  This Section 16(c) shall not
apply to trademarks which are owned by others and licensed to any Grantor.

 

(d)                                 Each Grantor authorizes the Collateral Agent
to modify this Agreement by amending Schedule III to include any additional
issued or applied-for patents, registered or applied-for copyrights or
registered or applied-for trademarks (other than any “intent-to-use” United
States of America based trademark or service mark application, until such time
that a statement of use has been filed with the United States Patent and
Trademark Office for such application) owned by such Grantor and not included in
Schedule III, and to have this Agreement, as amended, or any other document
evidencing the security interest granted therein, recorded in the U.S. Patent
and Trademark Office at the expense of such Grantor.  The Collateral Agent shall
provide notice to the Grantors of any amendment or modification to be effected
pursuant to this Section.  For the avoidance of doubt, the Collateral Agent
shall have no obligation to take any action permitted pursuant to this section,
or to determine when modification or filing as permitted by this section may be
required.

 

(e)                                  Each Grantor shall execute and deliver any
and all security agreements and other notices of the Collateral Agent’s Liens
reasonably necessary to evidence the Collateral Agent’s Lien on such patent,
trademark or copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(f)                                   Each Grantor shall take all actions
reasonably necessary or reasonably requested by the Collateral Agent to maintain
and pursue each application, to obtain the relevant registration and to maintain
the registration of each of the patents, trademarks and copyrights (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings,

 

14

--------------------------------------------------------------------------------


 

unless such Grantor shall determine that such patent, trademark or copyright is
not material to the conduct of its business.

 

(g)                                  In the event that any Grantor has knowledge
that any of the material patent, trademark or copyright Collateral is infringed
upon, or misappropriated or diluted by a third party, such Grantor shall notify
the Collateral Agent in writing promptly after such Grantor learns thereof. 
Each Grantor shall, unless it shall reasonably determine that such patent,
trademark or copyright Collateral is not material to the conduct of its business
or operations, promptly take commercially reasonable actions under the
circumstances to protect such patent, trademark or copyright Collateral.

 

SECTION 17.                     Voting Rights; Dividends; Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, each Grantor (i) shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Security Collateral
of such Grantor or any part thereof for any purpose; provided however, that such
Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Security
Collateral or any part thereof and (ii) shall be entitled to receive and retain
any and all dividends, interest and other distributions paid in respect of the
Security Collateral of such Grantor if and to the extent that the payment
thereof is not otherwise prohibited by the terms of the Second Lien Documents;
provided that such Grantor shall deliver and pledge to the Applicable Agent any
such dividends or distributions payable in the form of stock to the extent
required hereunder.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, subject to the Intercreditor Agreement, all
rights of each Grantor (i) to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 17(a)(i) shall, upon written notice to such Grantor by the Collateral
Agent, cease and (ii) to receive the dividends, interest and other distributions
that it would otherwise be authorized to receive and retain pursuant to
Section 17(a)(ii) shall automatically cease, and all such rights shall thereupon
become vested in the Applicable Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
and to receive and hold as Security Collateral such dividends, interest and
other distributions.

 

SECTION 18.                     Indemnification.  In any suit, proceeding or
action brought by the Collateral Agent or any of the other Secured Parties
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, each Grantor jointly and severally
agrees to save, indemnify and keep the Collateral Agent and the other Secured
Parties harmless from and against all expense (including reasonable and
documented attorneys’ fees and expenses), loss or damage suffered by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the Account Debtor or other Person obligated on the Collateral,
arising out of a breach by any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to, or
in favor of, such obligor or its successors from any Grantor, except in the case
of the Collateral Agent or any of the other Secured Parties, to the extent such
expense, loss, or damage is attributable to the gross negligence, bad faith or
willful misconduct of the Collateral Agent or such other Secured Party.  All
such obligations of Grantors shall be and remain enforceable against and only
against

 

15

--------------------------------------------------------------------------------


 

Grantors and shall not be enforceable against the Collateral Agent or any of the
other Secured Parties.

 

SECTION 19.                     Limitation on Liens on Collateral.  No Grantor
will create, permit or suffer to exist, and will defend the Collateral against,
and take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Liens (including the prior security interest granted to the
First Lien Secured Parties as provided in the Intercreditor Agreement), and will
defend the right, title and interest of the Collateral Agent and the other
Secured Parties in and to any of such Grantor’s rights under the Collateral
against the claims and demands (other than Permitted Liens (including the prior
security interest granted to the First Lien Secured Parties as provided in the
Intercreditor Agreement)) of all Persons whomsoever.

 

SECTION 20.                     Additional Second Lien Obligations
Arrangements.  (a) Subject to the provisions of Section 22, (i) the Collateral
Agent shall not follow any instructions with respect to the Collateral from any
Non-Controlling Authorized Second Lien Representative (or any other Secured
Party other than the Applicable Authorized Second Lien Representative) and
(ii) no Non-Controlling Authorized Second Lien Representative or other Secured
Party (other than the Applicable Authorized Second Lien Representative) shall or
shall instruct the Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Collateral, whether under any
Security Document, applicable law or otherwise, it being agreed that only the
Collateral Agent, acting on the instructions of the Applicable Authorized Second
Lien Representative and in accordance with the applicable Security Documents,
shall be entitled to take any such actions or exercise any such remedies with
respect to the Collateral.  Notwithstanding the foregoing, (i) in any Insolvency
or Liquidation Proceeding, the Authorized Second Lien Representatives may file a
proof of claim or statement of interest with respect to the Indenture
Obligations and the Additional Second Lien Obligations; (ii) the Authorized
Second Lien Representatives may take any action to preserve or protect the
validity and enforceability of the Liens securing the Indenture Obligations and
the Additional Second Lien Obligations, provided that no such action is, or
could reasonably be expected to be, (A) adverse to the holders of the other
Secured Obligations or the rights of the Applicable Authorized Second Lien
Representative to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of the Security Documents; (iii) the Authorized
Second Lien Representatives may file any responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Secured Parties, including any claims secured by the Collateral or otherwise
make any agreements or file any motions pertaining to the Indenture Obligations
and the Additional Second Lien Obligations, in each case, to the extent not
inconsistent with the terms of the Security Documents; and (iv) the Authorized
Second Lien Representatives may exercise any rights and remedies as unsecured
creditors to the extent not inconsistent with the terms of the Security
Documents or the Intercreditor Agreement.

 

(b)                                 Notwithstanding the equal priority of the
Liens securing the Indenture Obligations and the Additional Second Lien
Obligations, with respect to the Indenture Obligations and the Additional Second
Lien Obligations the Collateral Agent (acting on the

 

16

--------------------------------------------------------------------------------


 

written instructions of the Applicable Authorized Second Lien Representative)
may deal with the Collateral as if such Applicable Authorized Second Lien
Representative had a senior Lien on the Collateral.  No Non-Controlling
Authorized Second Lien Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Collateral Agent, Applicable Authorized Second Lien Representative or
Controlling Secured Party or any other exercise by the Collateral Agent,
Applicable Authorized Second Lien Representative or Controlling Secured Party of
any rights and remedies relating to the Collateral, or to cause the Collateral
Agent to do so.

 

(c)                                  Each of the Authorized Second Lien
Representatives agrees that it will not accept any Lien on any Collateral for
the benefit of any Secured Parties (other than funds deposited for the
redemption, discharge or defeasance of the Indenture Obligations or the
Additional Second Lien Obligations, as applicable) other than pursuant to the
relevant Security Documents, and by executing this Agreement (or a Secured Party
Security Agreement Supplement), each Authorized Second Lien Representative and
the Secured Parties for which such Authorized Second Lien Representative is
acting hereunder agree to be bound by the provisions of this Agreement and the
other Security Documents applicable to it.

 

(d)                                 Each of the Secured Parties agrees that it
will not contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the Secured
Parties in all or any part of the Collateral, or any of the provisions of the
Secured Party Security Agreement Supplement or this Agreement; provided that
nothing in the Security Documents shall be construed to prevent or impair the
rights of any of the Collateral Agent or any Authorized Second Lien
Representative to enforce the Security Documents.

 

(e)                                  Each Non-Controlling Secured Party
acknowledges and agrees that, subject to the provisions of Section 22, the
Collateral Agent shall be entitled, for the benefit of the Secured Parties, to
sell, transfer or otherwise dispose of or deal with any Collateral as provided
herein without regard to any rights to which such Non-Controlling Secured Party
would otherwise be entitled as a result of their secured obligations.  Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Collateral Agent, the Applicable Authorized Second Lien Representative or
any other Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Collateral, or to sell, dispose of or otherwise
liquidate all or any portion of the Collateral in any manner that would maximize
the return to the Non-Controlling Secured Parties, notwithstanding that the
order and timing of any such realization, sale, disposition or liquidation may
affect the amount of proceeds actually received by the Non-Controlling Secured
Parties from such realization, sale, disposition or liquidation.  Each of the
Secured Parties waives any claim it may now or hereafter have against the
Collateral Agent or the Authorized Second Lien Representative of any Indenture
Obligations or Additional Second Lien Obligations or any other Secured Party
arising out of (i) any actions which the Collateral Agent, any Authorized Second
Lien Representative or any Secured Party takes or omits to take (including,
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the Indenture
Obligations or the Additional Second Lien Obligations from any account debtor,
guarantor or any other party) in accordance with the

 

17

--------------------------------------------------------------------------------


 

Security Documents or any other agreement or document related thereto or to the
collection of the Indenture Obligations and the Additional Second Lien
Obligations or the valuation, use, protection or release of any security for the
Indenture Obligations and the Additional Second Lien Obligations, (ii) any
election by any Applicable Authorized Second Lien Representative or any of the
Secured Parties, in any Insolvency or Liquidation Proceeding, of the application
of Section 1111(b) of the U.S. Bankruptcy Code or (iii) any borrowing by, or
grant of a security interest or administrative expense priority under
Section 364 of the U.S. Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law by, the Company or any of its Subsidiaries, as
debtor-in-possession.  Notwithstanding any other provision of this Agreement,
the Collateral Agent shall not accept any Collateral in full or partial
satisfaction of any Indenture Obligations or Additional Second Lien Obligations
pursuant to Section 9-620 of the UCC of any jurisdiction, without the consent of
each Authorized Second Lien Representative.

 

(f)                                   None of the Secured Parties may institute
any suit or assert in any suit, bankruptcy, insolvency or other proceeding any
claim against the Collateral Agent or any other Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to any Collateral.  In addition, none of the Secured Parties may
seek to have any Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral.  If any Secured Party obtains
possession of any Collateral or realizes any proceeds or payment in respect
thereof, in each case, as a result of the enforcement of remedies, at any time
prior to the discharge of the Indenture Obligations and the Additional Second
Lien Obligations, then it must hold such Collateral, proceeds or payment in
trust for the other Secured Parties and promptly transfer such Collateral,
proceeds or payment to the Collateral Agent to be distributed in accordance with
the applicable Security Documents.

 

(g)                                  Subject to Section 22, notwithstanding the
date, time, method, manner or order of grant, attachment or perfection of any
Liens on the Collateral securing the Secured Obligations, the Liens securing all
such Secured Obligations shall be of equal priority; and the obligations in
respect of the Secured Obligations may be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded, refinanced or
otherwise amended from time to time, in each case, to the extent permitted by
the applicable Second Lien Documents.

 

(h)                                 Notwithstanding the foregoing, it is the
intention of the Secured Parties of each series of Secured Obligations that such
Secured Parties (and not the Secured Parties of any other series of Secured
Obligations) bear the risk of any determination by a court of competent
jurisdiction that (x) any of the Secured Obligations of such series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another series of Secured Obligations), (y) any of the Secured
Obligations of such series do not have an enforceable security interest in any
of the Collateral securing any other series of Secured Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another series of Secured Obligations) on a basis ranking prior to
the security interest of such series of Secured Obligations but junior to the
security interest of any other series of Secured Obligations (any such condition
referred to in the foregoing clauses (x), (y) or (z) with respect to any series
of Secured Obligations, an “Impairment” of such series).  In the event of any
Impairment with respect to any series of Secured Obligations, the results of
such Impairment shall be borne solely by the holders of such series of Secured
Obligations, and the rights of the holders of such series of Secured Obligations
(including, without limitation, the right to receive distributions in respect

 

18

--------------------------------------------------------------------------------


 

of such series of Secured Obligations pursuant to terms of this Agreement) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of the series of such Secured
Obligations subject to such Impairment.  Additionally, in the event the Secured
Obligations of any series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the U.S. Bankruptcy Code), any
reference to such Secured Obligations or the Second Lien Documents governing
such Secured Obligations shall refer to such obligations or such documents as so
modified. Notwithstanding anything to the contrary in this clause (h), the
parties hereto agree that in the event of any Impairment with respect to any
series of Secured Obligations, the Authorized Second Lien Representative of any
other series of Secured Obligations not subject to such Impairment, the
Collateral Agent and the Grantors shall, upon the reasonable written request of
the Authorized Second Lien Representative of such series of Secured Obligations
subject to such Impairment, use their commercially reasonable efforts to execute
and deliver, or cause to be executed and delivered, such further documents and
instruments and do and cause to be done such further acts are reasonably
necessary to remedy such Impairment to the extent such Impairment can be
remedied and does not result in an Impairment of any other series of Secured
Obligations.  In the event that such Impairment cannot be remedied, upon the
exercise of remedies with respect to the Collateral that is the subject of such
Impairment, the parties hereto agree to negotiate in good faith to modify the
provisions relating to the application of proceeds set forth in Section 22(d) so
that the existence of such Impairment does not result in a material loss to the
holders of the series of Secured Obligations subject to such Impairment;
provided that a series of Secured Obligations shall not be required to agree to
any modification that would result in the overall recovery of all series of
Secured Obligations being less than all series of Secured Obligations would be
expected to receive had such Impairment not existed.

 

(i)                                     Notwithstanding the above provisions of
this Section 20, the rights of the Collateral Agent and each other Secured Party
shall, prior to the Discharge of First Lien Obligations (as defined in the
Intercreditor Agreement), be subject to the provisions of the Intercreditor
Agreement.

 

SECTION 21.                     The Collateral Agent.

 

(a)                                 Appointment and Authority.  Each of the
Secured Parties (other than the Collateral Agent) hereby irrevocably appoints
Wells Fargo Bank, National Association (and Wells Fargo Bank, National
Association hereby accepts such appointment) to act on its behalf as the
Collateral Agent hereunder and under each of the Security Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers reasonably incidental
thereto, including for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any Grantor to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. Notwithstanding the foregoing, beyond the exercise of
reasonable care in the custody of Collateral in its possession, the Collateral
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Collateral Agent will not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the

 

19

--------------------------------------------------------------------------------


 

perfection of any Liens on the Collateral.  The Collateral Agent will be deemed
to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Collateral Agent will not be liable
or responsible for any loss or diminution in the value of any of the Collateral
by reason of the act or omission of any carrier, forwarding agency or other
agent or bailee selected by the Collateral Agent in good faith.  In this
connection, the Collateral Agent and any co-Collateral Agents, sub-Collateral
Agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 21(e) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under any of the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Applicable
Authorized Second Lien Representative, shall be entitled to the benefits of all
provisions of this Section 21 and Section 14 of the Indenture and the equivalent
provision of any Additional Second Lien Documents (as though such co-Collateral
Agents, sub-Collateral Agents and attorneys-in-fact were the “Collateral Agent”
named therein) as if set forth in full herein with respect thereto.

 

(b)                                 Rights as a Secured Party.  The Person
serving as the Collateral Agent hereunder shall have the same rights and powers
in its capacity as a Secured Party under any series of Secured Obligations that
it holds as any other Secured Party of such series and may exercise the same as
though it were not the Collateral Agent and the term “Secured Party” or “Secured
Parties” or (as applicable) “Notes Secured Party”, “Notes Secured Parties”,
“Additional Secured Party” or “Additional Secured Parties”, shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Collateral Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if such Person were not the Collateral Agent
hereunder and without any duty to account therefor to any other Secured Party.

 

(c)                                  Exculpatory Provisions.  (I) The Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Security Documents.  Without limiting the generality of
the foregoing, the Collateral Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Security
Documents that the Collateral Agent is required to exercise as directed in
writing by the Applicable Authorized Second Lien Representative; provided that
the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
liability or that is contrary to any Security Document or applicable law;

 

(iii)                               shall not, except as expressly set forth
herein and in the other Security Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company or any of its Affiliates that is

 

20

--------------------------------------------------------------------------------


 

communicated to or obtained by the Person serving as the Collateral Agent or any
of its Affiliates in any capacity;

 

(iv)                              shall not be liable for any action taken or
not taken by it (w) with the consent or at the request of the Applicable
Authorized Second Lien Representative, (x) in the absence of its own negligent
misconduct, its own negligent failure to act or its own willful misconduct,
(y) in reliance on a written opinion from legal counsel acceptable to the
Collateral Agent or (z) in reliance on a certificate of an authorized officer of
the Company stating that such action is not prohibited by the terms of this
Agreement. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice describing such Event of
Default is given to the Collateral Agent by the Authorized Second Lien
Representative of such Secured Obligations or the Company. The Collateral Agent
shall have no obligation whatsoever either prior to or after receiving such a
notice which is believed by the Collateral Agent to be genuine and to have been
signed or sent by the proper Person to inquire whether an Event of Default has,
in fact, occurred and shall be entitled to rely, and shall be fully protected in
so relying, on any such notice so furnished to it; and

 

(v)                                 shall not be responsible for or have any
duty to ascertain or inquire into (u) any statement, warranty or representation
made in or in connection with this Agreement or any other Security Document,
(v) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (w) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Event of
Default, (x) the validity, enforceability, effectiveness or genuineness of this
Agreement, any Security Document or any other agreement, instrument or document,
or the creation, perfection or priority of any Lien purported to be created by
the Security Documents, (y) the value or the sufficiency of any Collateral for
any series of Secured Obligations, or (z) the satisfaction of any condition set
forth in any Second Lien Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent.

 

(II)                              In addition to the above, the Collateral Agent
will not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross negligence, bad faith or
willful misconduct on the part of the Collateral Agent, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.  The Collateral Agent hereby disclaims any
representation or warranty to the present and future Secured Parties concerning
the perfection of the Liens to be granted hereunder or in the value of any of
the Collateral.

 

(III)                         Each Secured Party acknowledges that, in addition
to acting as the initial Collateral Agent, Wells Fargo Bank, National
Association also serves as Note Trustee under the

 

21

--------------------------------------------------------------------------------


 

Indenture, and each Secured Party hereby waives any right to make any objection
or claim against Wells Fargo Bank, National Association (or any successor
Collateral Agent or any of their respective counsel) based on any alleged
conflict of interest or breach of duties arising from the Collateral Agent also
serving as the Note Trustee to the extent the Collateral Agent acts in
accordance with this Agreement.

 

(d)                                 Reliance by Collateral Agent.  The
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  The Collateral
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Whenever reference is made in this
Agreement to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such advice or concurrence of the Applicable Authorized Second
Lien Representative (with the consent of the requisite number of holders of the
applicable Second Lien Obligations specified in the relevant Second Lien
Document), as it deems appropriate.  This provision is intended solely for the
benefit of the Collateral Agent and its successors and permitted assigns and is
not intended to and will not entitle the other parties hereto to any defense,
claim or counterclaim, or confer any rights or benefits on any party hereto.

 

(e)                                  Delegation of Duties.  The Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any Security Document by or through any one or more
sub-Collateral Agents appointed by the Collateral Agent.  The Collateral Agent
and any such sub-Collateral Agent may perform any and all of its duties and
exercise its rights and powers by or through their respective officers,
directors, agents, employees or affiliates.  The exculpatory provisions of this
Section 21 shall apply to any such sub-Collateral Agent and to the officers,
directors, agents, employees and affiliates of the Collateral Agent and any such
sub-Collateral Agent.

 

(f)                                   Resignation of Collateral Agent.  (i) 
Subject to clause (vii) below, the Collateral Agent may resign its appointment
under this Agreement at any time by giving written notice to the Authorized
Second Lien Representatives and the Company.

 

(ii)                                  A successor Collateral Agent shall be
selected (x) by the retiring Collateral Agent nominating one of its Affiliates,
following consultation with the Authorized Second Lien Representatives and, so
long as no Event of Default has occurred and is continuing, the Company, as
successor Collateral Agent in its notice

 

22

--------------------------------------------------------------------------------


 

of resignation, (y) if the retiring Collateral Agent makes no such nomination,
by the Applicable Authorized Second Lien Representative and, so long as no Event
of Default has occurred and is continuing, the Company or (z) if a Collateral
Agent is not appointed pursuant to sub clause (x) or (y) above within 30 days
after the giving of such notice of resignation, the Collateral Agent may (at the
expense of the Grantors), at its option, petition a court of competent
jurisdiction for appointment of a successor Collateral Agent, which must be a
bank or trust company that has a combined capital and surplus of at least
$50,000,000.

 

(iii)                               The appointment of the Collateral Agent may
be terminated at any time by the Applicable Authorized Second Lien
Representative on at least 30 days’ prior written notice being given to the
Collateral Agent and a successor Collateral Agent appointed by the Applicable
Authorized Second Lien Representative and, so long as no Event of Default has
occurred and is continuing, the Company.

 

(iv)                              If (x) the Collateral Agent shall cease to be
a bank or trust company that has a combined capital and surplus of at least
$50,000,000 and shall fail to resign after written request therefor by the
Company, or (y) the Collateral Agent shall become incapable of acting or shall
be adjudged a bankrupt or insolvent or a receiver of the Collateral Agent or of
its property shall be appointed or any public officer shall take charge or
control of the Collateral Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, in any such case, and, so
long as no Event of Default has occurred and is continuing, the appointment of
the Collateral Agent may be terminated at any time by the Company on at least 30
days’ prior written notice being given to the Collateral Agent and a successor
Collateral Agent appointed by the Applicable Authorized Second Lien
Representative and, so long as no Event of Default has occurred and is
continuing, the Company.

 

(v)                                 The resignation or termination of the
retiring Collateral Agent and the appointment of the successor Collateral Agent
will become effective only upon the successor Collateral Agent accepting its
appointment as Collateral Agent, and upon the execution of all documents
necessary to substitute the successor as holder of the security comprised in the
Security Documents, if any, at which time, (i) the successor Collateral Agent
will become bound by all the obligations of the Collateral Agent and become
entitled to all the rights, privileges, powers, authorities and discretions of
the Collateral Agent under this Agreement, (ii) the agency of the retiring
Collateral Agent will terminate (but without prejudice to any liabilities which
the retiring Collateral Agent may have incurred prior to the termination of its
agency) and (iii) the retiring Collateral Agent will be discharged from any
further liability or obligation under or in connection with this Agreement or
the other Security Documents.

 

(vi)                              The retiring Collateral Agent will cooperate
with the successor Collateral Agent in order to ensure that its functions are
transferred to the successor Collateral Agent without disruption to the service
provided to the Second Lien Agents, the Secured Parties and the Company and will
promptly make available to the successor Collateral Agent the documents and
records which have been maintained in connection with this Agreement and the
other Security Documents in order that the

 

23

--------------------------------------------------------------------------------


 

successor Collateral Agent is able to discharge its functions. The retiring
Collateral Agent shall have no responsibility or liability for the actions of
the successor Collateral Agent.

 

(vii)                           The Collateral Agent may resign its appointment
upon appointment of a successor Collateral Agent and such successor Collateral
Agent having accepted the role of the Collateral Agent under this Agreement. Any
such new appointment and all powers to be granted to the Collateral Agent will
be granted pursuant to an accession agreement satisfactory to the Company and
the Applicable Authorized Second Lien Representative.

 

(viii)                        The provisions of this Agreement will continue in
effect for the benefit of any retiring Collateral Agent in respect of any
actions taken or omitted to be taken by it or any event occurring before the
termination of its agency.

 

(g)                                  Certain Actions.   The Collateral Agent
will not be required to advance or expend any funds or otherwise incur any
financial liability in the performance of its duties or the exercise of its
powers or rights hereunder unless it has been provided with security or
indemnity reasonably satisfactory to it against any and all liability or expense
which may be incurred by it by reason of taking or continuing to take such
action. In the event that the Collateral Agent is required to acquire title to
an asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Collateral Agent’s sole discretion may cause the
Collateral Agent to be considered an “owner or operator” under any environmental
laws or otherwise cause the Collateral Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Agent reserves the right, instead of taking such action,
either to resign as Collateral Agent or to arrange for the transfer of the title
or control of the asset to a court appointed receiver.  The Collateral Agent
will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Collateral Agent’s actions and conduct
as authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment. Notwithstanding anything to the contrary
contained in this Agreement, or any Security Document, in the event the
Collateral Agent is entitled or required to commence an action to foreclose or
otherwise exercise its remedies to acquire control or possession of the
Collateral, the Collateral Agent shall not be required to commence any such
action or exercise any such remedy or to inspect or conduct any studies of any
property or take any such other action if the Collateral Agent has determined
that the Collateral Agent may incur personal liability as the result of the
presence at, or release on or from, the Collateral or such property, of any
hazardous substances unless the Collateral Agent has received security or
indemnity from a Person, in an amount and in a form all satisfactory to the
Collateral Agent in its sole discretion, protecting the Collateral Agent from
all such liability.  The Collateral Agent shall at any time be entitled to cease
taking any action described above if it no longer reasonably deems any
indemnity, security or undertaking to be sufficient.  In the event there is any
bona fide, good faith disagreement between the other parties to the Second Lien
Documents or any of the other Security Documents resulting in adverse claims
being made in connection with Collateral held by the Collateral Agent and the
terms of the Second Lien Documents or any of the other Security Documents do not
unambiguously mandate the action

 

24

--------------------------------------------------------------------------------


 

the Collateral Agent is to take or not to take in connection therewith under the
circumstances then existing, or the Collateral Agent is in doubt as to what
action it is required to take or not to take hereunder or under the other
Security Documents, it will be entitled to refrain from taking any action (and
will incur no liability for doing so) until directed otherwise in writing by a
request signed by the parties hereto entitled to give such direction or by order
of a court of competent jurisdiction.

 

(h)                                 Non-Reliance on Collateral Agent and Other
Secured Parties.  Each Secured Party acknowledges that it has, independently and
without reliance upon the Collateral Agent, any Authorized Second Lien
Representative or any other Secured Party or any of their Affiliates and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Secured
Credit Documents.  Each Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Second Lien Representative or any other Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Second Lien Document or any
related agreement or any document furnished hereunder or thereunder.

 

(i)                                     Collateral and Guaranty Matters.  Each
of the Secured Parties irrevocably authorizes the Collateral Agent, at its
option and in its discretion to release any Lien on any property granted to or
held by the Collateral Agent under any Security Document, or any Grantor from
its obligations under the Security Documents, in each case in accordance with
Section 25(g).

 

SECTION 22.                     Remedies; Rights Upon Event of Default;
Application of Proceeds.

 

(a)                                 (i) If any Event of Default shall have
occurred and be continuing, the Collateral Agent shall act, subject to the
provisions of Sections 20 and 21, in relation to the Collateral in accordance
with the instructions of the Applicable Authorized Second Lien Representative.

 

(ii)                                  The Collateral Agent shall disregard any
instructions from any other Person to exercise any right or remedy hereunder
with respect to the Collateral if those instructions are inconsistent with this
Agreement.

 

(iii)                               Any Person entitled to instruct the
Collateral Agent to exercise any right or remedy hereunder with respect to the
Collateral may give or refrain from giving instructions to the Collateral Agent
to exercise or refrain from exercising the Collateral as it sees fit in
accordance with the other provisions of this Agreement.

 

(iv)                              The Collateral Agent shall inform each other
Second Lien Agent on receiving any instructions under this Section 22 to
exercise remedies with respect to the Collateral.

 

(b)                                 (i) In addition to all other rights and
remedies granted to it under this Agreement, the Second Lien Documents and under
any other instrument or agreement

 

25

--------------------------------------------------------------------------------


 

securing, evidencing or relating to any of the Secured Obligations or pursuant
to any other applicable law, if any Event of Default shall have occurred and be
continuing the Collateral Agent may, but shall not be required to, exercise all
rights and remedies of a secured party under the UCC.  Without limiting the
generality of the foregoing, each Grantor expressly agrees that, if any Event of
Default shall have occurred and be continuing, the Collateral Agent without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon such Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC and other applicable law), may forthwith enter upon the
premises of such Grantor where any Collateral is located through self help,
without judicial process, without first obtaining a final judgment or giving
such Grantor or any other Person notice and opportunity for a hearing on the
Collateral Agent’s claim or action and may collect, receive, assemble, process,
appropriate and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, license, assign, give an option or options to purchase,
or sell or otherwise dispose of and deliver said Collateral (or contract to do
so), or any part thereof, in one or more parcels at a public or private sale or
sales, at any exchange at such prices as it may deem acceptable, for cash or on
credit or for future delivery without assumption of any credit risk.  If any
Collateral is sold on terms other than payment in full at the time of sale, no
credit shall be given against the Secured Obligations until the Collateral Agent
or the Secured Parties receive payment, and if the buyer defaults in payment,
the Collateral Agent may resell the Collateral without further notice to any
Grantor.  The Collateral Agent or any of the other Secured Parties shall have
the right upon any such public sale or sales and, to the extent permitted by
law, upon any such private sale or sales, to purchase for the benefit of the
Collateral Agent and the other Secured Parties, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption each Grantor hereby releases.  Such sales may be adjourned and
continued from time to time with or without notice.  The Collateral Agent shall
have the right to conduct such sales on premises of any Grantor or elsewhere and
shall have the right to use any Grantor’s premises without charge for such time
or times as the Collateral Agent deems necessary or advisable.

 

(ii)                                  Each Grantor further agrees, at the
Collateral Agent’s request following the occurrence and during the continuance
of an Event of Default, to assemble the Collateral and make it available to the
Collateral Agent at a place or places designated by the Collateral Agent which
are reasonably convenient to the Collateral Agent and such Grantor, whether at
such Grantor’s premises or elsewhere.  Until the Collateral Agent is able to
effect a sale, lease, or other disposition of the Collateral, the Collateral
Agent shall have the right to hold or use the Collateral, or any part thereof,
to the extent that it deems appropriate for the purpose of preserving the
Collateral or its value or for any other purpose deemed appropriate by the
Collateral Agent.  The Collateral Agent shall have no obligation to any Grantor
to maintain or preserve the rights of such Grantor as against third parties with
respect to the Collateral while the Collateral is in the possession of the
Collateral Agent or marshal any Collateral for the benefit of any Person.  In
the event the Collateral Agent seeks to take possession of all or any portion of
the Collateral by judicial

 

26

--------------------------------------------------------------------------------


 

process, each Grantor irrevocably waives (i) any demand for possession prior to
the commencement of any suit or action to recover the Collateral and (ii) any
requirement that the Collateral Agent retain possession and not dispose of any
Collateral until after trial or final judgment.  The Collateral Agent may, if it
so elects, seek the appointment of a receiver or keeper to take possession of
the Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.  To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Collateral Agent or any of the other Secured
Parties arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence, bad faith or willful
misconduct of the Collateral Agent or such Secured Party as finally determined
by a court of competent jurisdiction.  Each Grantor agrees that ten (10) days’
prior notice by the Collateral Agent of the time and place of any public sale or
of the time after which a private sale may take place is reasonable notification
of such matters.  Each Grantor shall remain liable, jointly and severally with
the other Grantors, for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees or other expenses (to the extent provided for
herein or in the Second Lien Documents) incurred by the Collateral Agent or any
of the other Secured Parties to collect such deficiency.

 

(iii)                               Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral.

 

(iv)                              To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Collateral Agent, (a) to fail to incur expenses reasonably
deemed significant by the Collateral Agent to prepare the Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to the Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of the Collateral to be
collected or disposed of, (c) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on the Collateral or to remove Liens
on or any adverse claims against the Collateral, (d) to exercise collection
remedies against Account Debtors and other Persons obligated on the Collateral
directly or through the use of collection agencies and other collection
specialists, (e) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as any Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of the Collateral, whether or not the Collateral is
of a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of

 

27

--------------------------------------------------------------------------------


 

doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (k) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of the Collateral or to provide to the Collateral
Agent a guaranteed return from the collection or disposition of the Collateral,
(l) to dispose of Leases, Inventory and related Collateral in one or more
portfolio sales or in individual sale transactions, or (m) to the extent deemed
appropriate by the Collateral Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Collateral
Agent in the collection or disposition of any of the Collateral.  Each Grantor
acknowledges that the purpose of this Section 21(b)(iv) is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would not be commercially unreasonable in the Collateral Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed commercially unreasonable solely on account
of not being indicated in this Section 21(b)(iv).  Without limitation upon the
foregoing, nothing contained in this Section 21(b)(iv) shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral Agent
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section 21(b)(iv).

 

(c)                                  Notwithstanding the above provisions of
this Section 22, the rights of the Collateral Agent and each other Secured Party
shall, prior to the Discharge of First Lien Obligations, be subject to the
provisions of the Intercreditor Agreement.

 

(d)                                 The proceeds of any collection, sale,
disposition or other realization of Collateral upon the enforcement of the
security for the Secured Obligations (including for these purposes distributions
of cash, securities or other property on account of the value of the Collateral
in a bankruptcy case of any Grantor), including any Collateral consisting of
cash, shall, subject to the Intercreditor Agreement, be applied as follows:

 

FIRST, to the payment of all costs and reasonable expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement or any other Second Lien Document and all other
Secured Obligations constituting fees, indemnities, expenses and other amounts
(other than principal and interest) owed to the Collateral Agent in its capacity
as such, including all and the reasonable and documented out-of-pocket court
costs, fees and documented expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Second Lien Document on behalf of any Grantor and any other reasonable and
documented out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Second Lien
Document;

 

SECOND, to the payment to the Second Lien Agents on a pro rata basis until in
full of all Secured Obligations constituting fees, indemnities, expenses and
other amounts (other than principal and interest) owed to the Second Lien Agents
in their capacities as such;

 

28

--------------------------------------------------------------------------------


 

THIRD, to each Authorized Second Lien Representative on a pro rata basis (based
on the Secured Obligations (other than Certain Insolvency Obligations (as
defined below)) for which each such Authorized Second Lien Representative is the
Second Lien Agent) until the payment in full of all of the Indenture Obligations
and Additional Second Lien Obligations (in each case, other than Certain
Insolvency Obligations (as defined below)), the amounts so distributed to be
applied by the applicable Authorized Second Lien Representative among the Notes
Secured Parties in accordance with the Indenture and among the Additional
Secured Parties in accordance with the applicable Additional Loan Documents, as
applicable;

 

FOURTH, to each Authorized Second Lien Representative on a pro rata basis until
the payment in full of all interest or entitlement to fees or expenses or other
charges that accrue on the Indenture Obligations and Additional Second Lien
Obligations after the commencement of any Insolvency or Liquidation Proceeding
(“Certain Insolvency Obligations”); and

 

FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

SECTION 23.       Grant of License to Use Proprietary Rights.  Solely for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
Section 22 hereof (including, without limiting the terms of Section 22 hereof,
in order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of the Collateral), effective
solely upon the occurrence and during the continuance of an Event of Default
and, subject to the Intercreditor Agreement, exercisable at such time as the
Collateral Agent shall be otherwise lawfully entitled to exercise such rights
and remedies, each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Proprietary Rights now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

SECTION 24.       Limitation on the Collateral Agent’s and the Other Secured
Parties’ Duty in Respect of Collateral.  The Collateral Agent and each other
Secured Party shall use reasonable care with respect to the Collateral in its
possession or under its control.  Neither the Collateral Agent nor any of the
other Secured Parties shall have any other duty as to any Collateral in its
possession or control or in the possession or control of the Collateral Agent or
nominee of the Collateral Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.

 

SECTION 25.       Miscellaneous.  (a)  Reinstatement.  This Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured

 

29

--------------------------------------------------------------------------------


 

Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

(b)           Notices.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication
or facsimile transmission) and mailed, telegraphed, telecopied, telexed, faxed
or delivered to it (a) if to any Grantor, addressed to it in care of the Company
at 100 First Stamford Place, Suite 700, Stamford, CT 06902, (b) if to the Note
Trustee, to Wells Fargo Bank, National Association, at 150 East 42nd Street,
40th Floor, New York, New York 10017, (d) if to the Collateral Agent, to Wells
Fargo Bank, National Association, at 150 East 42nd Street, 40th Floor, New York,
New York 10017, and (e) if to the Additional Agent (if any) at its address
specified in the Secured Party Security Agreement Supplement (in all cases
above, or such other address as such Person may designate from time to time by
notice to the other parties hereto).  Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other party, or whenever any of the parties
desires to give and serve upon any other party any communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Indenture and the Additional
Second Lien Agreements (if any).

 

(c)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(d)           No Waiver; Cumulative Remedies; Amendments, Additional Grantors
and Additional Second Lien Obligation Arrangements, etc.

 

(i)            Neither the Collateral Agent nor any of the other Secured Parties
shall by any act, delay, omission or otherwise be deemed to have waived any of
its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by the Collateral Agent and then only to the extent therein set
forth.  A waiver by the Collateral Agent of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have had on any future occasion.  No failure to
exercise nor any delay in exercising, on the part of the Collateral Agent or any
of the other Secured Parties, any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.

 

30

--------------------------------------------------------------------------------


 

(ii)           Except as otherwise expressly specified herein or in the
Intercreditor Agreement, none of the terms or provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by the Authorized Second Lien Representative of each series of Secured
Obligations directly affected by such waiver, alteration, modification or
amendment (each such Authorized Second Lien Representative to act at the
direction of, or with the consent of, the requisite number of holders of the
applicable Second Lien Obligations specified in the relevant Second Lien
Document or as otherwise provided in the relevant Second Lien Document), the
Collateral Agent and Grantors.

 

(iii)          Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit A hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Second Lien Documents to “Grantor”
shall also mean and be a reference to such Additional Grantor, each reference in
this Agreement and the other Second Lien Documents to the “Collateral” shall
also mean and be a reference to the Collateral granted by such Additional
Grantor and each reference in this Agreement to a Schedule shall also mean and
be a reference to the schedules attached to such Security Agreement Supplement.
At the time an Additional Grantor executes and delivers a Security Agreement
Supplement, such Additional Grantor shall execute and deliver to the Collateral
Agent an intellectual property security agreement substantially in the form of
the Intellectual Property Security Agreement executed and delivered by Grantors
party to this Agreement on the date hereof.

 

(iv)          Upon the execution and delivery, or authentication, by any Person
of a secured party security agreement supplement in substantially the form of
Exhibit B hereto (each a “Secured Party Security Agreement Supplement”),
(a) such Person shall be referred to as an “Additional Second Lien Agent” and
shall be and become a Secured Party hereunder, (b) each reference in this
Agreement to “Secured Parties” shall also mean and be a reference to the
Additional Secured Parties represented by such Additional Second Lien Agent,
(c) each reference in this Agreement of a grant of a security interest in a
Grantor’s Collateral to a Secured Party shall also mean a grant of a security
interest to the Additional Secured Parties represented by such Additional Second
Lien Agent, (d) in the case of a Secured Party Security Agreement Supplement
delivered by an Additional Second Lien Agent, each reference to an Authorized
Second Lien Representative shall be a reference to the Authorized Second Lien
Representatives and/or the Additional Second Lien Agent, (e) in the case of a
Secured Party Security Agreement Supplement delivered by an Additional Second
Lien Agent, each reference to Second Lien Agents shall be a reference to the
Authorized Second Lien Representatives, the Note Trustee and the Additional
Second Lien Agent; and (f) Sections 20, 21 and 22(a) may be amended and restated
if deemed prudent in the reasonable discretion of the Collateral Agent and the
Authorized Second Lien Representatives, acting unanimously (subject to, for the
avoidance of doubt, the Grantors’ rights under Section 25(d)(ii)).  Among other
things, the Secured Party Security Agreement Supplement shall, for the avoidance
of doubt, appoint the Collateral Agent as the Additional Secured Parties’
collateral agent pursuant to terms

 

31

--------------------------------------------------------------------------------


 

of this Agreement.  The execution and delivery of any such Secured Party
Security Agreement Supplement shall not require the consent of any other party
to this Agreement; provided that the Indebtedness secured by such Secured Party
Security Agreement Supplement is otherwise permitted by all applicable Second
Lien Documents and the Intercreditor Agreement as certified to the Collateral
Agent by the Company in an Officers’ Certificate.  The rights and obligations of
each party to this Agreement shall remain in full force and effect
notwithstanding the addition of any new Secured Party or Additional Second Lien
Agent to this Agreement.  The Company shall deliver fully executed copies of the
Secured Party Security Agreement Supplements to each Second Lien Agent and the
Collateral Agent.

 

(e)           Limitation by Law.  All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

(f)            Enforcement Expenses; Indemnification.

 

(i)            Each Grantor agrees to pay or reimburse each Secured Party,
including the Applicable Authorized Second Lien Representative, for all its
reasonable costs and expenses incurred in collecting against such Grantor under
the guarantee contained in or related to the relevant Second Lien Document or
otherwise enforcing or preserving any rights under this Agreement and the other
Second Lien Documents to which such Grantor is a party, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
each Secured Party, including the Applicable Authorized Second Lien
Representative, in each case subject to and in accordance with the relevant
Second Lien Document.

 

(ii)           Each Grantor agrees to indemnify, defend and save and hold
harmless the Collateral Agent and each of its Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay promptly after demand therefor, any and
all claims, damages (excluding any special, punitive, indirect or consequential
damages), losses, liabilities and out-of-pocket expenses (including, without
limitation, expenses and reasonable fees of external counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense has resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.

 

(iii)          Each Grantor will, promptly after demand therefor, pay to the
Collateral Agent the amount of any and all reasonable and documented
out-of-pocket expenses, including, without limitation, the reasonable and
documented out-of-pocket

 

32

--------------------------------------------------------------------------------


 

fees and expenses for counsel and of any experts and agents, that they may incur
in connection with (i) the negotiation and administration of this Agreement
(including, without limitation, reasonable and documented out-of-pocket fees and
expenses for counsel), or (ii) the custody, preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the Collateral
of such Grantor, or (iii) the exercise or enforcement of any of the rights of
the Collateral Agent, the Second Lien Agents or the other Secured Parties
hereunder.

 

(iv)          Each Grantor agrees to pay, and to save the Collateral Agent and
the other Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(v)           The agreements in this clause (f) shall survive the Discharge of
Secured Obligations.

 

(g)           Termination of this Agreement; Releases.

 

(i)            Subject to Section 25(a) hereof, this Agreement shall terminate
upon the Discharge of the Secured Obligations.

 

(ii)           Prior to the Discharge of First Lien Obligations, to the extent
provided in Section 5.1 of the Intercreditor Agreement, Liens on certain
Collateral created under this Agreement may automatically terminate and be
released and all rights of the Collateral Agent, the Second Lien Agents and the
Secured Parties to such Collateral shall automatically be terminated and
discharged, in each case without further actions by a Person.  Upon any such
termination, the Second Lien Agents and the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination; provided
that the Company shall deliver to the Collateral Agent a written notice for
release, together with an Officers’ Certificate stating that such release is in
compliance with the Intercreditor Agreement.

 

(iii)          If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction otherwise permitted by all
applicable Second Lien Documents, to any Person other than the Company or any
other Grantors, then the Liens created hereby on such Collateral shall
automatically terminate and be released without further actions by any Person. 
In connection therewith, the Collateral Agent, at the request and sole expense
of such Grantor, and upon receipt from such Grantor of an Officers’ Certificate
describing the Collateral, the conditions of such termination and release and
compliance with the applicable Second Lien Documents, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable to evidence such termination and release.  A Grantor shall be
automatically released from its obligations hereunder if such Person ceases to
be a Subsidiary as a result of a transaction otherwise permitted by all

 

33

--------------------------------------------------------------------------------


 

applicable Second Lien Documents and the Liens on the applicable Collateral
pledged by such Grantor hereunder shall be automatically released, in each case
without any further actions by any Person; provided that the Company shall
deliver to the Collateral Agent a written notice for release identifying the
relevant Grantor, together with an Officers’ Certificate stating that such
transaction is in compliance with the Second Lien Documents.

 

(iv)          Upon any Collateral being or becoming an Excluded Asset, the Lien
created hereby on such Collateral shall automatically terminate and be released
without further actions by any Person.  In connection therewith, the Collateral
Agent, at the request and sole expense of the applicable Grantor, and upon
receipt from such Grantor of an Officer’s Certificate describing such
Collateral, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desired to evidence such termination and
release. Upon any Excluded Stock Collateral ceasing to be Excluded Stock
Collateral (and thereafter included in the Security Collateral) in accordance
with Section 9(b) hereof, the applicable Grantor will, as promptly as
practicable following the request of the Collateral Agent, execute and deliver
to the Collateral Agent all documentation necessary or desired to evidence the
grant hereunder of a security interest in such Security Collateral and the
perfection of such security interest in accordance with the terms hereof.

 

(v)           Subject to Section 25(a) hereof, to the extent provided in the
Indenture, including in Section 14.05 thereof (other than a release governed by
clause (ii) or (iii) above), the Lien on all or part of the Collateral created
under this Agreement that secures the Secured Obligations with respect to the
Indenture Obligations shall automatically terminate and be released and all
rights of the Note Trustee and the Notes Secured Parties to the Collateral shall
automatically revert to the applicable Grantor, in each case without further
actions by any Person.  Upon any such termination, the Note Trustee and the
Collateral Agent will, at the applicable Grantor’s expense, execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination; provided that the Company shall deliver to the
Collateral Agent a written notice for release, together with an Officers’
Certificate stating that such transaction is in compliance with the Indenture
Documents.

 

(vi)          Subject to Section 25(a) hereof, to the extent provided in an
Additional Second Lien Agreement (other than a release governed by clause
(ii) or (iii) above), the Lien on all Collateral created under this Agreement
that secures the Secured Obligations with respect to the Additional Second Lien
Obligations under such Additional Second Lien Agreement and the related
Additional Second Lien Documents shall automatically terminate and be released
and all rights of the applicable Second Lien Agent and applicable Additional
Secured Parties to the Collateral shall automatically revert to the applicable
Grantor, in each case without further actions by any Person.  Upon any such
termination, the applicable Second Lien Agent and the Collateral Agent will, at
the applicable Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination;
provided that the Company shall deliver to the

 

34

--------------------------------------------------------------------------------


 

Collateral Agent a written notice for release, together with an Officers’
Certificate stating that such transaction is in compliance with the applicable
Additional Second Lien Documents.

 

(vii)         Any execution and delivery of documents pursuant to this clause
(g) shall be without recourse to or warranty by the Collateral Agent and other
Second Lien Agents.

 

(h)           Successors and Assigns.  This Agreement and all obligations of
each Grantor hereunder shall be binding upon and inure to the benefit of the
successors and assigns of such Grantor (including any debtor-in-possession on
behalf of such Grantor) and shall, together with the rights, remedies and
obligations of the Collateral Agent hereunder, inure to the benefit of and be
binding upon the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Lien granted to the Collateral Agent, for the benefit of the
Secured Parties, hereunder.  Except as expressly permitted by the terms of the
Indenture and the Additional Second Lien Agreements (if any), no Grantor may
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Agreement.

 

(i)            Counterparts.  This Agreement may be authenticated in any number
of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Agreement may be authenticated by
manual signature, facsimile or electronic means, all of which shall be equally
valid.

 

(j)            Governing Law.

 

(i)            THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED, THAT TO THE EXTENT THE LAWS OF ANY JURISDICTION
OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT
OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS
SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

(ii)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE GRANTORS, THE SECOND LIEN AGENTS AND THE COLLATERAL AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE GRANTORS, THE SECOND LIEN AGENTS AND
THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION,

 

35

--------------------------------------------------------------------------------


 

INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. NOTWITHSTANDING THE FOREGOING:  (x) THE SECOND LIEN AGENTS AND
THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY GRANTOR OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION ANY
SECOND LIEN AGENT OR THE COLLATERAL AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE SECURED OBLIGATIONS
AND (y) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(iii)          SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT.  EACH GRANTOR HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO THE COMPANY AT ITS ADDRESS SET FORTH OPPOSITE ITS NAME ON ITS
SIGNATURE PAGE OR TO SUCH OTHER ADDRESS AS THE COMPANY MAY DESIGNATE FOR ITSELF
BY NOTICE TO THE COLLATERAL AGENT AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
COLLATERAL AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

(k)           Waiver of Jury Trial.  THE GRANTORS, THE SECOND LIEN AGENTS AND
THE COLLATERAL AGENT EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY SECOND LIEN AGENT OR COLLATERAL AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE GRANTORS, THE SECOND LIEN AGENTS AND THE COLLATERAL AGENT
EACH AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS

 

36

--------------------------------------------------------------------------------


 

WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.

 

(l)            Section Titles.  The Section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

 

(m)          No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

(n)           Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 25(j) and Section 25(k), with its counsel.

 

(o)           Benefit of the Secured Parties.  All Liens granted or contemplated
hereby shall be for the benefit of the Secured Parties and, subject to the
Intercreditor Agreement, all proceeds or payments realized from the Collateral
in accordance herewith shall be applied to the Secured Obligations in accordance
with Section 22(d) hereof and, to the extent of distributions pursuant thereto
in respect the various Secured Obligations, in accordance with the terms of the
applicable Second Lien Documents.

 

(p)           INTERCREDITOR AGREEMENT.  REFERENCE IS HEREBY MADE TO THE
INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
(I) THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THIS AGREEMENT ARE
EXPRESSLY SUBJECT AND SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED
PURSUANT TO THE FIRST LIEN COLLATERAL DOCUMENTS (AS SUCH TERM IS DEFINED IN THE
INTERCREDITOR AGREEMENT) AND (II) THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER
IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
THE TERMS OF THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN.  THE COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF EACH OF THE SECOND
LIEN AGENTS AND OTHER SECURED PARTIES, HEREBY AGREES THAT ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NO GRANTOR SHALL BE REQUIRED TO ACT
OR REFRAIN FROM ACTING IN A MANNER THAT IS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF THE INTERCREDITOR AGREEMENT.  WITHOUT LIMITATION OF THE FOREGOING
AND IN ANY EVENT, NO GRANTOR SHALL BE REQUIRED TO TAKE ANY ACTION HEREUNDER IF
TAKING SUCH ACTION (X) WOULD BE INCONSISTENT WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT OR (Y) WOULD IMPAIR THE ABILITY OF ANY FIRST LIEN AGENT OR OTHER FIRST
LIEN SECURED PARTY TO PERFECT OR ENFORCE ITS INTEREST IN ANY COLLATERAL OR TO
OBTAIN POSSESSION OR CONTROL (WITHIN THE MEANING OF THE UCC) OF ANY

 

37

--------------------------------------------------------------------------------


 

COLLATERAL IN ORDER TO ASSURE THE PRIORITY OF THE LIEN THEREIN OF SUCH FIRST
LIEN AGENT OR OTHER FIRST LIEN SECURED PARTY AS AGAINST ANY OTHER PERSON.

 

(q)           Amendment and Restatement.  Until the amendment and restatement of
the Existing Security Agreement becomes effective on April 13, 2015 (the
“Restatement Date”), the Existing Security Agreement shall remain in full force
and effect and shall not be affected hereby.  On and after the Restatement Date,
all obligations, grants, pledges and duties of the Grantors under the Existing
Security Agreement shall automatically become obligations, grants, pledges and
duties of the Grantors hereunder and the provisions of the Existing Security
Agreement shall be suspended by the provisions hereof.  The security interests
and pledges of the Collateral created under the Existing Security Agreement are
hereby ratified and confirmed and shall continue to be in full force and effect
following the Restatement Date as security for the due and prompt payment and
performance when done (whether at stated maturity, by acceleration or otherwise)
by each Grantor of all of the present and future Secured Obligations of such
Grantor.

 

[Remainder of page intentionally left blank]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

GRANTORS:

 

 

 

 

Address for notices:

UNITED RENTALS, INC.

100 First Stamford Place, Suite 700

 

Stamford, CT 06902

 

 

By:

/s/ Irene Moshouris

 

Name: Irene Moshouris

 

Title:   Senior Vice President and Treasurer

 

 

 

 

Address for notices:

UNITED RENTALS (NORTH AMERICA), INC.

100 First Stamford Place, Suite 700

 

Stamford, CT 06902

 

 

By:

/s/ Irene Moshouris

 

Name: Irene Moshouris

 

Title:   Senior Vice President and Treasurer

 

 

 

 

Address for notices:

UNITED RENTALS (DELAWARE), INC.

100 First Stamford Place, Suite 700

 

Stamford, CT 06902

 

 

By:

/s/ Irene Moshouris

 

Name: Irene Moshouris

 

Title:   Vice President and Treasurer

 

 

 

 

Address for notices:

UNITED RENTALS FINANCING LIMITED

100 First Stamford Place, Suite 700

PARTNERSHIP

Stamford, CT 06902

 

 

By its General Partner, United Rentals of Nova Scotia (No. 1), ULC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

Name: Irene Moshouris

 

Title:   Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

Address for notices:

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF,

100 First Stamford Place, Suite 700

LLC

Stamford, CT 06902

 

 

 

 

By its Sole Initial Member, United Rentals (North America), Inc.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

Name: Irene Moshouris

 

Title:   Senior Vice President and Treasurer

 

 

 

 

Address for notices:

UNITED RENTALS REALTY, LLC

100 First Stamford Place, Suite 700

 

Stamford, CT 06902

 

 

By its Managing Member, United Rentals (North America), Inc.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

Name: Irene Moshouris

 

Title:   Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

Address for notices:

NOTE TRUSTEE:

150 East 42nd Street, 40th Floor

 

New York, New York 10017

 

Attn: Yana Kislenko

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Tel: (917) 260-1550

Note Trustee

 

 

 

 

 

By:

/s/ Martin Reed

 

Name: Martin Reed

 

Title: Vice President

 

 

 

 

Address for notices:

COLLATERAL AGENT:

150 East 42nd Street, 40th Floor

 

New York, New York 10017

 

Attn: Yana Kislenko

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Tel: (917) 260-1550

Collateral Agent

 

 

 

 

 

By:

/s/ Martin Reed

 

Name: Martin Reed

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A
to
SECURITY AGREEMENT

 

DEFINITIONS

 

All capitalized terms used but not otherwise defined in this Agreement shall
have the following respective meanings:

 

“Accounts” shall mean, with respect to each Grantor, all of such Grantor’s now
owned or hereafter acquired or arising accounts, as defined in the UCC, and
Leases, including any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance, all
Progress Billings, and all rentals, lease payments and other monies due and to
become due under any Lease.

 

“Account Debtor” shall mean each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangible (including a payment
intangible).

 

“Additional Grantor” shall have the meaning set forth in Section 25(d).

 

“Additional Second Lien Agent” shall mean any agent, trustee or representative
of the holders of Additional Second Lien Obligations who (a) is appointed as the
Second Lien Agent (for purposes related to the administration of the security
documents related thereto) pursuant to a credit agreement or other agreement
governing such Additional Second Lien Obligations, together with its successors
in such capacity, (b) has become a party to this Agreement pursuant to
Section 25(d) and (c) to the extent the Intercreditor Agreement is in existence
at such time, has become a party to the Intercreditor Agreement pursuant to
Section 8.22 thereof.

 

“Additional Second Lien Agreement” shall mean any Credit Facility evidencing or
governing Second Lien Debt (other than any Indenture Document), in each case in
respect of which an Additional Second Lien Agent has become a party to this
Agreement pursuant to Section 25(d) and, to the extent the Intercreditor
Agreement is in existence at such time, has become a party to the Intercreditor
Agreement pursuant to Section 8.22 thereof.

 

“Additional Second Lien Collateral Documents” shall mean any agreement, document
or instrument pursuant to which a Lien is granted by a Grantor to secure any
Additional Second Lien Obligations or under which rights or remedies with
respect to any such Lien are governed.

 

“Additional Second Lien Documents” shall mean (a) each Additional Second Lien
Agreement and each of the other agreements, documents or instruments evidencing,
governing or securing any Additional Second Lien Obligations and (b) any other
related documents or instruments executed and delivered pursuant to any Second
Lien Document described in clause (a) above; provided, however, for the
avoidance of doubt, none of the Indenture Documents shall constitute Additional
Second Lien Documents.

 

1

--------------------------------------------------------------------------------


 

“Additional Second Lien Debt” shall mean Indebtedness incurred under
Section 10.08(b)(i) of the Indenture that is to be equally and ratably secured
with any other Second Lien Obligation; provided that (a) such Indebtedness has
been designated by the Company in an Officers’ Certificate delivered to the
Second Lien Agents as “Second Lien Debt” for the purposes of this Agreement
which certificate shall include a certification by an officer of the Company
that such Additional Second Lien Obligations are Additional Second Lien
Obligations permitted to be so incurred in accordance with each of the First
Lien Documents and each of the Second Lien Documents, (b) any agent, trustee or
representative of the holders of the Second Lien Obligations related to such
Second Lien Debt shall have become a party to this Agreement pursuant to
Section 25(d) and (c) to the extent the Intercreditor Agreement is in existence
at such time, any agent, trustee or representative of the holders of the Second
Lien Obligations related to such Second Lien Debt has become a party to the
Intercreditor Agreement pursuant to Section 8.22 thereof.

 

“Additional Second Lien Obligations” shall mean (a) any Obligations with respect
to any Additional Second Lien Agreement, (b) all reimbursement obligations (if
any) and interest thereon with respect to any letter of credit or similar
instruments issued pursuant to any Additional Second Lien Agreement and (c) all
Hedging Obligations, cash management obligations and similar bank product
obligations between any Grantor, on the one hand, and any Person that was a
lender, agent for the lenders or holder of Obligations under any Additional
Second Lien Agreement at the time the agreement governing such obligations was
entered into (or any affiliate of any Person that was a lender, agent for the
lenders or holder of Obligations under any Additional Second Lien Agreement at
the time the agreement governing such obligations was entered into), on the
other hand, to the extent that such obligations are designated by the Company in
accordance with the applicable Additional Second Lien Documents to be secured by
Liens on the Collateral, and all fees, expenses and other amounts payable from
time to time in connection therewith; provided, however, for the avoidance of
doubt, none of the Indenture Obligations or First Lien Obligations shall
constitute Additional Second Lien Obligations.

 

“Additional Secured Parties” shall mean any Additional Second Lien Agent, the
lenders and letter of credit issuer(s) party to any Additional Second Lien
Agreement and any other Person holding any Additional Second Lien Obligation or
to whom any Additional Second Lien Obligation is at any time owing.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, twenty-five percent (25%) or
more of the outstanding equity interests of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agreement” shall have the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Applicable Agent” shall mean (i) prior to the Discharge of First Lien
Obligations, the First Lien Designated Agent (as defined in the Intercreditor
Agreement) and (ii) from and after the Discharge of First Lien Obligations, the
Collateral Agent.

 

“Applicable Authorized Second Lien Representative” shall mean (i) initially the
Largest Second Lien Holder at such time, (ii) thereafter, subject to clause
(ii) below, upon the occurrence of a Larger Second Lien Holder Event, the
Authorized Second Lien Representative in respect of the Second Lien Obligations
with the then largest principal amount outstanding, and (ii) from and after the
Non-Controlling Authorized Second Lien Representative Enforcement Date, the
Major Non-Controlling Authorized Second Lien Representative.

 

“Authorized Second Lien Representative” shall mean (i) in the case of any
Indenture Obligations or the Notes Secured Parties, the Note Trustee and (ii) in
the case of any Additional Second Lien Obligations, the applicable Additional
Second Lien Agent.

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, without
limitation, with respect to partnerships, limited liability companies or
business trusts, ownership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnerships,
limited liability companies or business trusts.

 

“Chattel Paper” shall mean all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning set forth in Section 2(a).

 

“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Collateral Agent’s Liens” shall mean the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the other Second Lien Collateral Documents.

 

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Controlling Secured Parties” shall mean as between the Notes Secured Parties
and the Additional Secured Parties, the Secured Parties whose Authorized Second
Lien Representative is the Applicable Authorized Second Lien Representative.

 

“Credit Agreement” shall mean the Amended and Restated Credit Agreement, dated
as of October 14, 2011, and as amended by amendments dated as of December 16,
2011 and June 28, 2013, among the Company and certain of its Subsidiaries, as
Borrowers, Holdings

 

3

--------------------------------------------------------------------------------


 

and certain of its Subsidiaries, as guarantors, United Rentals of Canada, Inc.,
as Canadian Borrower, United Rentals Financing Limited Partnership, as specified
loan borrower, Bank of America, N.A., as agent, U.S. swingline lender and U.S.
letter of credit issuer, Bank of America, N.A. (acting through its Canada
branch), as Canadian swingline lender and Canadian letter of credit issuer,
Wells Fargo Capital Finance, LLC, as syndication agent, Citigroup Global Markets
Inc. and Morgan Stanley Senior Funding, Inc., as co-documentation agents,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Capital Finance,
LLC, Citigroup Global Markets Inc. and Morgan Stanley Senior Funding, Inc., as
joint lead arrangers and joint bookrunners, and the lenders party thereto,
together with the related documents (including any term loans and revolving
loans thereunder, any guarantees and any security documents, instruments and
agreements executed in connection therewith), as amended, extended, renewed,
restated (including any amendment and restatement thereof effective on or about
March 31, 2015), supplemented or otherwise modified (in whole or in part, and
without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, and any agreement, indenture or other instrument
(and related documents) governing any form of Indebtedness incurred to refinance
or replace, in whole or in part, the borrowings and commitments at any time
outstanding or permitted to be outstanding under such Credit Agreement or a
successor Credit Agreement, whether by the same or any other lender or holder of
Indebtedness or group of lenders or holders of Indebtedness and whether to the
same obligor or different obligors and whether for the same or a different
amount (including an increased amount) or on the same or different terms,
conditions, covenants and other provisions.

 

“Credit Agreement Agent” shall mean Bank of America, N.A., as agent under the
Credit Agreement, together with its successors and assigns in such capacity (or,
in the case of a refinancing or replacement in full of the Credit Agreement, the
Person serving at such time as the “Agent”, “Administrative Agent”, “Collateral
Agent” or other similar representative of the lenders under the Credit
Agreement, together with its successors and assigns in such capacity); provided,
that if the Credit Agreement is refinanced or replaced in full by two or more
Credit Agreements, the “Agent”, “Administrative Agent”, “Collateral Agent” or
other similar representative of the lenders under each of the Credit Agreements
shall select one Person from amongst themselves to serve as Credit Agreement
Agent.

 

“Credit Facility” shall mean one or more debt facilities or agreements
(including the Credit Agreement and the Indenture), commercial paper facilities,
securities purchase agreements, indentures or similar agreements, in each case,
with banks or other institutional lenders or investors providing for, or acting
as initial purchasers of, revolving loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), notes,
debentures, letters of credit or the issuance and sale of securities including
any related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith and in each case, as amended, extended,
renewed, restated, supplemented or otherwise modified (in whole or in part, and
without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, and any agreements, indentures or other
instruments (and related documents) governing any form of Indebtedness incurred
to refinance or replace, in whole or in part, the borrowings and commitments at
any time outstanding or permitted to be outstanding under such facility or
agreement or successor facility or agreement whether by the same or any other
lender

 

4

--------------------------------------------------------------------------------


 

or holder of Indebtedness or group of lenders or holders of Indebtedness and
whether the same obligor or different obligors.

 

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

 

“Debtor Relief Laws” shall mean any bankruptcy, insolvency or debtor relief law,
including, without limitation, the U.S. Bankruptcy Code and any similar Federal,
state or foreign law for the relief of debtors.

 

“Discharge of First Lien Obligations” has the meaning set forth in the
Intercreditor Agreement.

 

“Discharge of Secured Obligations” shall mean the Discharge of Second Lien
Obligations (as defined in the Intercreditor Agreement).

 

“Documents” shall mean all “documents” as such term is defined in the UCC,
including bills of lading, warehouse receipts or other documents of title, now
owned or hereafter acquired by any Grantor.

 

“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary of the
Company other than a Foreign Subsidiary.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company other than a
Foreign Subsidiary.

 

“Equipment” shall mean all of each Grantor’s now owned or hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, service and
delivery vehicles with respect to which a certificate of title has been issued,
aircraft, dies, tools, jigs, molds and office equipment, as well as all of such
types of property leased by any Grantor, and all of each Grantor’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase); together with all present and future additions and
accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

 

“Equipment Securitization Transaction” means any sale, assignment, pledge or
other transfer (a) by the Company or any Subsidiary of the Company of rental
fleet equipment, (b) by any ES Special Purpose Vehicle of leases or rental
agreements between the Company and/or any Subsidiary of the Company, as lessee,
on the one hand, and such ES Special Purpose Vehicle, as lessor, on the other
hand, relating to such rental fleet equipment and lease receivables arising
under such leases and rental agreements and (c) by the Company or any Subsidiary
of the Company of any interest in any of the foregoing, together in each case
with (i) any and all proceeds thereof (including all collections relating
thereto, all payments and other rights under insurance policies or warranties
relating thereto, all disposition proceeds received upon a sale thereof, and all
rights under manufacturers’ repurchase programs or guaranteed depreciation
programs relating thereto), (ii) any collection or deposit account relating
thereto and (iii) any

 

5

--------------------------------------------------------------------------------


 

collateral, guarantees, credit enhancement or other property or claims
supporting or securing payment on, or otherwise relating to, any such leases,
rental agreements or lease receivables.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ES Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary of the Company or Holdings (or, if
not a Subsidiary of the Company or Holdings, the common equity of which is
wholly owned, directly or indirectly, by the Company or Holdings) and which is
formed for the purpose of, and engages in no material business other than,
acting as a lessor, issuer or depositor in an Equipment Securitization
Transaction (and, in connection therewith, owning the rental fleet equipment,
leases, rental agreements, lease receivables, rights to payment and other
interests, rights and assets described in the definition of Equipment
Securitization Transaction, and pledging or transferring any of the foregoing or
interests therein)

 

“Event of Default” shall mean an “Event of Default” under and as defined in any
Second Lien Document.

 

“Excluded Assets” shall have the meaning set forth in Section 2.

 

“Existing Securitization Facility” shall have the meaning set forth in the
Credit Agreement as in effect on the date hereof.

 

“First Lien Agents” shall have the meaning set forth in the Intercreditor
Agreement.

 

“First Lien Documents” shall have the meaning set forth in the Intercreditor
Agreement.

 

“First Lien Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

 

“First Lien Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Company not created or
organized under the laws of the United States or any state thereof or the
District of Columbia.

 

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary the primary
assets of which consist of capital stock in (i) one or more Foreign Subsidiaries
or (ii) one or more Foreign Subsidiary Holding Companies.

 

6

--------------------------------------------------------------------------------


 

“Fuel Hedging Agreement” shall mean any forward contract, swap, option, hedge or
other similar financial agreement designed to protect against fluctuations in
fuel prices.

 

“General Intangibles” shall mean all of each Grantor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC, choses in action and
causes of action and all other intangible personal property of each Grantor of
every kind and nature (other than Accounts), including, without limitation, all
contract rights, payment intangibles, Proprietary Rights, corporate or other
business records, inventions, designs, blueprints, plans, specifications,
patents, patent applications, trademarks, service marks, trade names, trade
secrets, goodwill, copyrights, computer software, customer lists, registrations,
licenses, franchises, Tax refund claims, any funds which may become due to any
Grantor in connection with the termination of any Plan or other employee benefit
plan or any rights thereto and any other amounts payable to any Grantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which any Grantor is beneficiary, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to any Grantor.

 

“Goods” shall mean all “goods” as defined in the UCC, now owned or hereafter
acquired by any Grantor, wherever located, including embedded software to the
extent included in “goods” as defined in the UCC, and manufactured homes.

 

“Governmental Authority” shall mean any nation or government, any state,
provincial, territorial or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof and any governmental
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Grantor” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Protection Agreement, Currency Agreement or Fuel
Hedging Agreement.

 

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Impairment” shall have the meaning set forth in Section 20(h).

 

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Indenture as in effect on the date
hereof.

 

“Indenture” shall mean the Indenture dated as of March 26, 2015, under which
4.625% Senior Secured Notes due 2023 were issued, among the Company, Wells Fargo
Bank, National Association, as Note Trustee and Notes Collateral Agent and the
other parties thereto from time to time, as amended, restated, modified,
renewed, refunded, replaced (whether upon or

 

7

--------------------------------------------------------------------------------


 

after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.

 

“Indenture Documents” shall mean (a) the Indenture, the Notes, the guarantees
thereof, the Notes Collateral Documents and each of the other agreements,
documents or instruments evidencing or governing any Indenture Obligations and
(b) any other related documents or instruments executed and delivered pursuant
to any Indenture Document described in clause (a) above evidencing or governing
any Obligations thereunder, in each case, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

 

“Indenture Obligations” shall mean all Obligations in respect of the Notes or
arising under the Indenture Documents or any of them. Indenture Obligations
shall include all interest accrued (or which would, absent the commencement of
an Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Indenture Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding
(including all amounts accruing on or after the commencement of an Insolvency or
Liquidation Proceeding, or that would have accrued or become due but for the
effect of an Insolvency or Liquidation Proceeding and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency or Liquidation Proceeding).

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Debtor Relief Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

 

“Instruments” shall mean all instruments as such term is defined in Article 9 of
the UCC, now owned or hereafter acquired by any Grantor.

 

“Intellectual Property Security Agreement” shall mean the Intellectual Property
Security Agreement dated as of July 23, 2012, among the Grantors for the benefit
of the Secured Parties, as amended, amended and restated or supplemented from
time to time in accordance with its terms.

 

“Initial Pledged Debt” shall mean the indebtedness set forth opposite such
Grantor’s name on and as otherwise described in Part II of Schedule I to this
Agreement and issued by the obligors named therein.

 

“Initial Pledged Equity” shall mean the shares of stock or other equity
interests owned by each Grantor set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule I to this Agreement and issued by the
Persons named therein.

 

8

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” shall have the meaning set forth in the recitals.

 

“Interest Rate Protection Agreement” shall mean, with respect to any Person, any
arrangement with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include without limitation, interest rate swaps, caps, floors, collars and
similar agreements.

 

“Inventory” shall mean all of each Grantor’s now owned or hereafter acquired
Rental Equipment, Merchandise and Consumables Inventory and other inventory,
goods and merchandise, wherever located, to be furnished under any contract of
service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials
and supplies of any kind, nature or description which are used or consumed in
such Grantor’s business or used in connection with the packing, shipping,
advertising, selling or finishing of such goods, merchandise, and all documents
of title or other Documents representing them.

 

“Investment Property” shall mean all of each Grantor’s now owned or hereafter
acquired “investment property” as defined in the UCC, and includes all right
title and interest of each Grantor in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

 

“Issuers” shall mean the collective reference to each issuer of any Investment
Property.

 

“Larger Second Lien Holder Event” shall mean as of any date of determination,
the date when the applicable Second Lien Obligations held by the Largest Second
Lien Holder, as the case may be, on such date ceases to represent the largest
principal amount outstanding of any then outstanding Second Lien Obligations
represented by any Authorized Second Lien Representative.

 

“Largest Second Lien Holder” shall mean initially, the Note Trustee, and from
time to time thereafter, the Authorized Second Lien Representative in respect of
the Second Lien Obligations representing the largest principal amount
outstanding of any then outstanding Second Lien Obligations represented by any
Authorized Second Lien Representative, as certified by the Company to the
Collateral Agent in an Officers’ Certificate.

 

“Leases” shall mean the written agreements between a Grantor and an Account
Debtor entered into in the ordinary course of business of such Grantor for
rental or lease of Rental Equipment by such Grantor to such Account Debtor,
including all schedules and supplements thereto.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to

 

9

--------------------------------------------------------------------------------


 

payment or performance under a letter of credit, whether or not a Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.

 

“Lien” shall mean any mortgage, charge, pledge, lien (statutory or other),
security interest, hypothecation, assignment for security, claim, or preference
or priority or other encumbrance upon or with respect to any property of any
kind.  A Person shall be deemed to own subject to a Lien any property which such
Person has acquired or holds subject to the interest of a vendor or lessor under
any conditional sale agreement, capital lease or other title retention
agreement.

 

“Like-Kind Exchange” shall mean, if gain or loss would not be recognized under
Section 1031 of the Code, any exchange of property (“Relinquished Property”) for
like property (“Replacement Property”) for use in the business of the Company
and its Domestic Subsidiaries; provided that (a) the disposition of the
Relinquished Property is permitted under the terms of the Credit Agreement as in
effect on the Issue Date, (b) the transaction is entered into in connection with
the acquisition of Rental Equipment in the normal course of business, (c) the
applicable “exchange agreement” reflects arm’s-length terms with a Qualified
Intermediary who is not an Affiliate of Holdings and otherwise contains
customary terms consistent with past practices and (d) all net proceeds thereof
are deposited in one or more Like-Kind Exchange Accounts.

 

“Like-Kind Exchange Account” shall mean any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

 

“Major Non-Controlling Authorized Second Lien Representative” shall mean,
following a Non-Controlling Authorized Second Lien Representative Enforcement
Date, the Authorized Second Lien Representative in respect of the Second Lien
Obligations with the then second largest principal amount outstanding.

 

“Material Account” shall mean any bank account, securities account or
commodities account of any Grantor, including in any case any account into which
proceeds from any Securitization Transaction (including, but not limited to, the
Existing Securitization Facility) are deposited, but excluding (a) any
“Controlled Account” under and as defined in the documents evidencing the
Existing Securitization Facility as in effect as of the date hereof and any
similar account under any Securitization Transaction, (b) any Like-Kind Exchange
Account, (c) any account which is exclusively used for disbursement purposes
(including payroll accounts) and (d) other accounts to the extent the aggregate
amount of funds on deposit therein does not exceed $10,000,000.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business or financial condition of Holdings and its Restricted Subsidiaries,
taken as a whole; (b) the ability of the Company and the other Grantors (taken
as a whole) to perform their payment obligations under any Second Lien Document
to which any of the Grantors is a party; or (c) the rights and remedies of the
Collateral Agent and the Secured Parties under any Second Lien Document.

 

10

--------------------------------------------------------------------------------


 

“Merchandise and Consumables Inventory” shall mean Inventory owned by a Grantor,
other than Rental Equipment held for sale or rental, including, without
limitation, parts for Rental Equipment, parts to be sold, parts to be installed
on Rental Equipment (which parts are not then incorporated or installed in or
on, or affixed or appurtenant to, any such Rental Equipment), and Inventory for
the contractors supply business of the Grantors.

 

“Multi-employer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Company or any
ERISA Affiliate.

 

“Non-Controlling Authorized Second Lien Representative” shall mean at any time,
any Authorized Second Lien Representative that is not the Applicable Authorized
Second Lien Representative at such time.

 

“Non-Controlling Authorized Second Lien Representative Enforcement Date” shall
mean the date that is 90 days (throughout which 90-day period the Major
Non-Controlling Authorized Second Lien Representative was not the Applicable
Authorized Second Lien Representative) after the occurrence of (a) an “Event of
Default” under and as defined in the terms of the relevant Indebtedness and
(b) the Collateral Agent’s and each other Authorized Second Lien
Representative’s receipt of written notice from such Major Non-Controlling
Authorized Second Lien Representative certifying that (i) such Authorized Second
Lien Representative is the Major Non-Controlling Authorized Second Lien
Representative and that an “Event of Default”, with respect to such
Indebtedness, has occurred and is continuing and (ii) such Indebtedness is
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of such Indebtedness; provided that
the Non-Controlling Authorized Second Lien Representative Enforcement Date shall
be stayed and shall not occur and shall be deemed not to have occurred with
respect to any Collateral (1) at any time the Applicable Authorized Second Lien
Representative has directed the Collateral Agent to commence and is pursuing any
enforcement action with respect to such Collateral with reasonable diligence in
light of the then existing circumstances or (2) at any time a Grantor that has
granted a security interest in such Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

 

“Non-Controlling Secured Parties” shall mean the Secured Parties which are not
Controlling Secured Parties.

 

“Notes” shall mean (a) the 4.625% Senior Secured Notes due 2023 issued by the
Company under the Indenture, (b) any additional notes issued under the Indenture
by the Company; provided that, in respect of any additional notes, the Company
has delivered an Officers’ Certificate to the First Lien Agents (if any) and
Second Lien Agents certifying that the Indebtedness in respect of such
additional notes is permitted to be so incurred in accordance with any First
Lien Documents and each of the Second Lien Documents and (c) any notes issued by
the Company in exchange for, and as contemplated by, any of the foregoing notes
and the related registration rights agreement with substantially identical terms
as such notes being exchanged.

 

“Notes Agent” shall mean, collectively, the Note Trustee and the Collateral
Agent.

 

11

--------------------------------------------------------------------------------


 

“Notes Collateral Documents” shall mean this Agreement, the Intellectual
Property Security Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted by a Grantor to secure any Indenture
Obligations or under which rights or remedies with respect to any such Lien are
governed, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Notes Secured Parties” shall mean the Persons holding Indenture Obligations,
including the Notes Agent.

 

“Note Trustee” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Obligations” shall mean, with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any nature and all other amounts
payable thereunder or in respect thereof.

 

“Officers’ Certificate” shall mean a certificate signed by two of the following
officers or other representatives of the Company: the Chairman of the Board of
Directors, the Chief Executive Officer, the President or a Vice President, the
Chief Financial Officer, the Treasurer, an Assistant Treasurer, the Secretary or
an Assistant Secretary, of the Company.

 

“Payment Account” shall mean each bank account to which the proceeds of
Collateral are deposited or credited, and which is maintained in the name of the
Collateral Agent, on terms acceptable to the Collateral Agent.

 

“Pension Plan” shall mean a pension plan or an employee benefit plan (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or any other applicable laws, which a Grantor sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.

 

“Permitted Liens” shall mean and include all Liens that constitute “Permitted
Liens” within the meaning of the Indenture as in effect on the date hereof.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee benefit plan (including such plans as defined in
Section 3(3) of ERISA) which a Grantor sponsors or maintains or to which a
Grantor or a Subsidiary of a Grantor makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

“Pledged Debt” shall have the meaning set forth in Section 2(a).

 

12

--------------------------------------------------------------------------------


 

“Pledged Equity” shall have the meaning set forth in Section 2(a).

 

“Progress Billing” shall mean any invoice for goods sold or services rendered
under a contract or agreement pursuant to which the Account Debtor’s obligation
to pay such invoice is conditioned upon any Grantor’s or any Subsidiary of a
Grantor’s completion of any further performance under the contract or agreement;
provided that in no event will any invoice for rent under a Lease be considered
a Progress Billing.

 

“Proprietary Rights” shall mean all of each Grantor’s now owned or hereafter
arising or acquired licenses, franchises, permits, designs, patents, patent
rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, designs, patent, trademark
and service mark applications, and all licenses and rights related to any of the
foregoing, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations, and continuations-in-part of any
of the foregoing, and all rights to sue for past, present and future
infringement of any of the foregoing.

 

“Qualified Intermediary” shall mean any Person acting in its capacity as a
qualified intermediary to facilitate any Like-Kind Exchange or operate and/or
own a Like-Kind Exchange Account.

 

“Real Estate” shall mean all of each Grantor’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of each Grantor’s now or hereafter owned
or leased interests in the improvements thereon, the fixtures attached thereto
and the easements appurtenant thereto.

 

“Receivables Securitization Transaction” shall mean any sale, discount,
assignment, conveyance, participation, contribution to capital, grant of
security interest in, pledge or other transfer by the Company or any Subsidiary
of the Company of accounts receivable, lease receivables or other payment
obligations owing to the Company or such Subsidiary of the Company or any
interest in any of the foregoing, together in each case with any collections and
other proceeds thereof, any collection or deposit account related thereto, and
any collateral, guarantees or other property (other than Inventory or Equipment)
or claims supporting or securing payment by the obligor thereon of, or otherwise
related to, or subject to leases giving rise to, any such receivables.

 

“Rental Equipment” shall mean tangible personal property which is offered for
sale or rent (or offered for sale as used equipment) by a Grantor in the
ordinary course of its business or used in the business of the Grantors and
their Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

 

“Requirement of Law” shall mean, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

13

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” shall mean any “Restricted Subsidiary” of the Company
under, and as defined in, the Indenture.

 

“Second Lien Agents” shall mean, collectively, the Notes Agent and each
Additional Second Lien Agent.

 

“Second Lien Collateral Documents” shall mean, collectively, the Notes
Collateral Documents and the Additional Second Lien Collateral Documents.

 

“Second Lien Documents” shall mean, collectively the Indenture Documents and the
Additional Second Lien Documents.

 

“Second Lien Obligations” shall mean, collectively, the Indenture Obligations
and the Additional Second Lien Obligations.

 

“Secured Obligations” shall mean the Second Lien Obligations.

 

“Secured Parties” shall mean, collectively, the Notes Secured Parties and the
Additional Secured Parties.

 

“Secured Party Security Agreement Supplement” shall have the meaning set forth
in Section 25(d).

 

“Securitization Transaction” means an Equipment Securitization Transaction or a
Receivables Securitization Transaction.

 

“Security Collateral” shall have the meaning set forth in Section 2(a).

 

“Security Documents” shall mean the security agreements, collateral assignments,
agency agreements and related agreements, instruments and documents executed and
delivered pursuant to the Indenture, the Additional Second Lien Agreements (if
any), the other Second Lien Documents or any of the foregoing (including,
without limitation, financing statements under the UCC of the relevant states),
as amended, supplemented, restated, renewed, refunded, replaced, restructured,
repaid, refinanced or otherwise modified from time to time, and pursuant to
which Collateral is pledged, assigned or granted to or on behalf of the
Collateral Agent for the ratable benefit of the Secured Parties or notice of
such pledge, assignment or grant is given.

 

“Security Interest” shall have the meaning set forth in Section 2(a).

 

“Software” shall mean all “software” as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Subsidiary” of a Person shall mean any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or

 

14

--------------------------------------------------------------------------------


 

one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of Holdings.

 

“Titled Goods” shall mean vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC) or (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction.

 

“UCC” shall have the meaning set forth in Section 1.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE I
to
AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

Stock

 

Issuer

 

Certificate No.

 

No. of
Shares

 

Grantor

 

Issued

 

Outstanding

United Rentals of Canada, Inc.

 

C-1

 

7,362.58

 

United Rentals Highway

 

11,327.04

 

11,327.04

 

 

C-2

 

 

 

Technologies Gulf, LLC

 

 

 

 

 

 

C-3

 

 

 

 

 

 

 

 

 

 

C-4

 

 

 

 

 

 

 

 

United Rentals (Delaware), Inc.

 

P-1

 

30,000 (preferred stock)

 

United Rentals (North America), Inc.

 

30,000

 

30,000

United Rentals Highway Technologies Gulf, LLC

 

N/A

 

6,500

 

United Rentals (North America), Inc.

 

10,000

 

10,000

United Rentals (North America), Inc.

 

2

 

100

 

United Rentals, Inc.

 

100

 

100

 

Partnership and Membership Interests

 

Name of Company

 

Interest

United Rentals Financing Limited Partnership

 

United Rentals Nova Scotia (No. 1), ULC - 96.807% interest in URFLP
United Rentals Nova Scotia (No. 2), ULC - 3.193% interest in URFLP

UR Canadian Financing Partnership

 

United Rentals Financing Limited Partnership — 99.898% interest (certificate
nos. 17,18,19; total units: 15,828,268)

United Rentals Receivables LLC II

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

United Rentals Realty, LLC

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

 

1

--------------------------------------------------------------------------------


 

PART II

 

Pledged Debt

 

Amended and Restated Global Intercompany Note, dated April 30, 2012.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II
to
AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of
Organization

 

Type of Entity

 

Organizational I.D.

United Rentals, Inc.

 

Delaware

 

Corporation

 

2922505

United Rentals (North America), Inc.

 

Delaware

 

Corporation

 

5111514

United Rentals (Delaware), Inc.

 

Delaware

 

Corporation

 

3465858

United Rentals Highway Technologies Gulf, LLC

 

Delaware

 

Limited Liability Company

 

3329406

United Rentals Financing Limited Partnership

 

Delaware

 

Limited Partnership

 

4257258

United Rentals Realty, LLC

 

Delaware

 

Limited Liability Company

 

4598063

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III
to
AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

8/26/2014

 

3.348.578

 

 

 

 

 

043

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

1/13/2011

 

3.061.256

 

2609144

 

11/19/2013

 

037

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

11/29/1999

 

2254632

 

3.348.579

 

9/2/2004

 

42

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

1/13/2011

 

3061254

 

2492860

 

3/9/2012

 

35

United Rentals, Inc.

 

ARGENTINA

 

UNITED RENTALS & Design

 

11/29/1999

 

2254631

 

2601944

 

5/2/2001

 

37

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.566

 

 

 

 

 

35

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.558

 

 

 

 

 

35

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.582

 

1382524

 

4/8/2013

 

37

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.604

 

1382525

 

4/8/2013

 

41

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.639

 

1382644

 

4/8/2013

 

42

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS

 

4/12/2013

 

840.482.655

 

 

 

 

 

44

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.531

 

 

 

 

 

37

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.523

 

 

 

 

 

41

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.515

 

 

 

 

 

42

United Rentals, Inc.

 

BRAZIL

 

UNITED RENTALS & Design

 

4/12/2013

 

840.482.507

 

 

 

 

 

44

 

1

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.076

 

 

 

 

 

35

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.033

 

 

 

 

 

37

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.041

 

 

 

 

 

41

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.050

 

 

 

 

 

42

United Rentals, Inc.

 

BRAZIL

 

LOCACAO ASSOCIADA (Portuguese Language)

 

5/16/2013

 

840.517.068

 

 

 

 

 

44

United Rentals, Inc.

 

CANADA

 

CORE 4

 

5/13/2014

 

1676754

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

DIRT CERT

 

5/13/2014

 

1676756

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

UNITED ACADEMY

 

5/12/2014

 

1676566

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

L’ÉQUIPMENT QU’IL VOUS FAUT.NOUS L’ÁVONS!

 

7/18/2000

 

1067463

 

TMA567559

 

9/18/2002

 

N/A

United Rentals, Inc.

 

CANADA

 

PERCO

 

2/20/1992

 

0699348

 

TMA417372

 

9/24/1993

 

N/A

United Rentals, Inc.

 

CANADA

 

PERCO & Design

 

2/20/1992

 

0699245

 

TMA417370

 

9/24/1993

 

N/A

United Rentals, Inc.

 

CANADA

 

CONSIDER IT DONE

 

3/27/2006

 

1295239

 

TMA733843

 

2/3/2009

 

N/A

United Rentals, Inc.

 

CANADA

 

DESIGN MARK

 

4/24/1998

 

0876279

 

TMA518170

 

10/19/1999

 

N/A

United Rentals, Inc.

 

CANADA

 

RSC

 

12/20/2005

 

1283822

 

TMA732177

 

1/13/2009

 

 

United Rentals, Inc.

 

CANADA

 

RSC Design (color)

 

1/18/2000

 

1043071

 

TMA559835

 

4/3/2002

 

N/A, N/A, N/A

United Rentals, Inc.

 

CANADA

 

RSC Design

 

1/18/2000

 

1043072

 

TMA549606

 

8/9/2001

 

N/A, N/A, N/A

United Rentals, Inc.

 

CANADA

 

RSC EQUIPMENT RENTAL

 

11/24/2004

 

1238456

 

TMA712055

 

4/16/2008

 

N/A

United Rentals, Inc.

 

CANADA

 

RSC Rental Service Corporation Design

 

1/18/2000

 

1043070

 

TMA558532

 

2/26/2002

 

N/A, N/A, N/A

United Rentals, Inc.

 

CANADA

 

RSC Rental Service Corporation Design (color)

 

1/18/2000

 

1043069

 

TMA560422

 

4/19/2002

 

N/A, N/A, N/A

United Rentals, Inc.

 

CANADA

 

THE RIGHT EQUIPMENT. RIGHT

 

3/29/2000

 

1052921

 

TMA575374

 

2/11/2003

 

N/A, N/A

 

2

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

 

 

NOW!

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

CANADA

 

TOTAL CONTROL

 

10/29/2003

 

1195024

 

TMA672415

 

9/12/2006

 

N/A

United Rentals, Inc.

 

CANADA

 

TRUE CAST

 

6/6/2014

 

1680159

 

 

 

 

 

N/A, N/A

United Rentals, Inc.

 

CANADA

 

UNITED RENTALS

 

4/23/1998

 

0876152

 

TMA518086

 

10/18/1999

 

N/A

United Rentals, Inc.

 

CANADA

 

UNITED RENTALS THE RIGHT EQUIPMENT RIGHT NOW! & Design

 

11/2/2000

 

1081162

 

TMA598919

 

1/9/2004

 

N/A

United Rentals, Inc.

 

CANADA

 

UR CONTROL

 

7/2/2014

 

1683390

 

 

 

 

 

N/A

United Rentals, Inc.

 

CANADA

 

UR JOBSITE

 

6/11/2014

 

1680797

 

 

 

 

 

N/A

United Rentals, Inc.

 

CANADA

 

URdata

 

3/28/2000

 

1052617

 

TMA566254

 

8/22/2002

 

N/A

United Rentals, Inc.

 

CHILE

 

UNITED RENTALS

 

5/20/2014

 

1.107.696

 

 

 

 

 

35, 37, 41, 43, 44,

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242839

 

 

 

 

 

35

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242836

 

 

 

 

 

42

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242837

 

 

 

 

 

41

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242838

 

 

 

 

 

37

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS & Design

 

3/11/2013

 

12242831

 

 

 

 

 

42

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS & Design

 

3/11/2013

 

12242833

 

 

 

 

 

37

United Rentals, Inc.

 

CHINA

 

UNITED RENTALS

 

3/11/2013

 

12242835

 

 

 

 

 

44

United Rentals, Inc.

 

CHINA

 

绝对控制 (TOTAL CONTROL in Chinese Characters)

 

4/11/2013

 

12406890

 

 

 

 

 

42

United Rentals, Inc.

 

CHINA

 

联合租赁 (United Rentals in Chinese Characters)

 

4/11/2013

 

12406894

 

 

 

 

 

37

United Rentals, Inc.

 

COSTA RICA

 

UNITED RENTAL AND DESIGNS

 

11/24/1999

 

1999-0009837

 

123726

 

2/5/2001

 

 

United Rentals, Inc.

 

COSTA RICA

 

UNITED RENTALS & Design

 

11/24/1999

 

1999-0009836

 

124540

 

10/22/2001

 

42

United Rentals, Inc.

 

COSTA RICA

 

UNITED RENTALS & Design

 

11/24/1999

 

1999-0009838

 

124567

 

10/22/2001

 

37

 

3

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

EL SALVADOR

 

UNITED RENTALS & Design

 

12/1/1999

 

E-8478-99

 

12 BOOK 166

 

2/4/2003

 

37

United Rentals, Inc.

 

EL SALVADOR

 

UNITED RENTALS & Design

 

12/1/1999

 

1999008477

 

E-8477-99

 

 

 

35

United Rentals, Inc.

 

EL SALVADOR

 

UNITED RENTALS & Design

 

12/1/1999

 

1999008479

 

 

 

 

 

42

United Rentals, Inc.

 

EUROPEAN UNION (CTM)

 

UNITED RENTALS

 

3/7/2013

 

011636586

 

011636586

 

12/11/2013

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

EUROPEAN UNION (CTM)

 

UNITED RENTALS & Design

 

3/7/2013

 

011636636

 

011636636

 

12/11/2013

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

EUROPEAN UNION (CTM)

 

TOTAL CONTROL & Design

 

8/26/2013

 

012090056

 

012090056

 

5/14/2014

 

42

United Rentals, Inc.

 

HONDURAS

 

UNITED RENTALS & Design

 

5/18/2000

 

7244/2000

 

15.545

 

4/9/2010

 

35

United Rentals, Inc.

 

HONDURAS

 

UNITED RENTALS & Design

 

5/18/2000

 

7245/2000

 

7.329

 

12/27/2000

 

37

United Rentals, Inc.

 

HONDURAS

 

UNITED RENTALS & Design

 

5/18/2000

 

7246/2000

 

7.330

 

12/27/2000

 

42

United Rentals, Inc.

 

INDIA

 

UNITED RENTALS

 

3/15/2013

 

2496496

 

 

 

 

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

INDIA

 

UNITED RENTALS & Design

 

3/15/2013

 

2496497

 

 

 

 

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

INDIA

 

TOTAL CONTROL

 

3/15/2013

 

2496498

 

 

 

 

 

42

United Rentals, Inc.

 

INDIA

 

TOTAL CONTROL (in Hindi)

 

4/29/2013

 

2522122

 

 

 

 

 

42

United Rentals, Inc.

 

INDIA

 

UNITED RENTALS (in Hindi)

 

4/29/2013

 

2522123

 

 

 

 

 

35, 37, 41, 42, 44

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363045

 

145594

 

5/21/2014

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

 

 

 

 

 

 

 

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363046

 

1382524

 

 

 

37

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363047

 

1382525

 

 

 

41

 

4

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363048

 

1382644

 

 

 

42

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS

 

4/8/2013

 

1363051

 

13833046

 

7/18/2013

 

44

United Rentals, Inc.

 

MEXICO

 

CONSIDER IT DONE

 

5/22/2006

 

783726

 

957573

 

10/13/2006

 

37

United Rentals, Inc.

 

MEXICO

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

6/19/2000

 

0431682

 

681007

 

12/14/2000

 

42

United Rentals, Inc.

 

MEXICO

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

6/19/2000

 

0431685

 

680198

 

11/30/2000

 

37

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

4/19/2000

 

3900161.000

 

678920

 

11/28/2000

 

35

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409635

 

673099

 

9/29/2000

 

41

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

4/19/2000

 

0421989

 

660547

 

6/26/2000

 

40

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409634

 

696659

 

4/26/2001

 

42

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409633

 

669974

 

8/30/2000

 

37

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS & Design

 

2/7/2000

 

409632

 

673098

 

9/29/2000

 

39

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO

 

11/19/2003

 

630143

 

848040

 

8/20/2004

 

43

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS EQUIPO ADECUADO. AL MOMENTO

 

11/19/2003

 

630144

 

848979

 

8/24/2004

 

35

United Rentals, Inc.

 

MEXICO

 

URDATA

 

7/4/2000

 

434407

 

730884

 

1/30/2002

 

42

United Rentals, Inc.

 

MEXICO

 

URDATA

 

7/4/2000

 

0434409

 

744011

 

4/30/2002

 

37

United Rentals, Inc.

 

MEXICO

 

PRIME

 

11/27/2014

 

1553660

 

 

 

 

 

37

United Rentals, Inc.

 

MEXICO

 

RSC

 

11/27/2014

 

1553659

 

 

 

 

 

39

United Rentals, Inc.

 

MEXICO

 

RSC EQUIPMENT RENTAL & Design

 

11/27/2014

 

1553662

 

 

 

 

 

37

United Rentals, Inc.

 

MEXICO

 

RSC EQUIPMENT RENTAL & Design

 

11/27/2014

 

1553661

 

 

 

 

 

35

 

5

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

 

 

RENTAL & Design

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

MEXICO

 

UNITED RENTALS EL MEJOR EQUIPO AHORITA! & Design

 

2/19/2003

 

588843

 

800860

 

7/23/2003

 

35

United Rentals, Inc.

 

NICARAGUA

 

UNITED RENTALS & Design

 

12/23/1999

 

99-04482

 

46612

 

1/24/2001

 

37

United Rentals, Inc.

 

NICARAGUA

 

UNITED RENTALS & Design

 

12/23/1999

 

99-04483

 

46613

 

1/24/2001

 

42

United Rentals, Inc.

 

NICARAGUA

 

UNITED RENTALS & Design

 

12/23/1999

 

99-04484

 

46614

 

1/24/2001

 

35

United Rentals, Inc.

 

PANAMA

 

UNITED RENTALS & Design

 

6/21/2000

 

108233

 

108233

 

11/20/2001

 

42

United Rentals, Inc.

 

PANAMA

 

UNITED RENTALS & design

 

6/21/2000

 

108235

 

108235

 

11/20/2001

 

35

United Rentals, Inc.

 

PANAMA

 

UNITED RENTALS & Design

 

6/21/2000

 

108234

 

108234

 

11/20/2001

 

37

United Rentals, Inc.

 

UNITED STATES

 

UNITED ACADEMY

 

12/16/2013

 

86/144,163

 

 

 

 

 

016, 041

United Rentals, Inc.

 

UNITED STATES

 

DIRT CERT

 

5/9/2014

 

86/277,011

 

 

 

 

 

16, 41

United Rentals, Inc.

 

UNITED STATES

 

CORE 4

 

5/9/2014

 

86/277,019

 

 

 

 

 

016, 041

United Rentals, Inc.

 

UNITED STATES

 

AXIOM

 

2/1/2011

 

85/231,517

 

4,203,041

 

9/4/2012

 

009, 042

United Rentals, Inc.

 

UNITED STATES

 

BECAUSE THERE’S NO TIME FOR DOWNTIME

 

2/18/2013

 

85/852,431

 

4,473,899

 

1/28/2014

 

037

United Rentals, Inc.

 

UNITED STATES

 

E2T

 

10/28/2009

 

77/859,863

 

3,840,358

 

8/31/2010

 

042

United Rentals, Inc.

 

UNITED STATES

 

GOT TOOLS?

 

4/14/2004

 

78/401,442

 

3,034,458

 

12/27/2005

 

037

United Rentals, Inc.

 

UNITED STATES

 

INFOMANAGER & Design

 

8/30/1991

 

74/199,553

 

1,765,625

 

4/20/1993

 

009

United Rentals, Inc.

 

UNITED STATES

 

LEASCO

 

2/28/2002

 

76/376,463

 

2,921,928

 

2/1/2005

 

037

United Rentals, Inc.

 

UNITED

 

MAKE IT RIGHT

 

8/8/2012

 

85/698,431

 

4,341,481

 

5/28/2013

 

036

 

6

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

STATES

 

 

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

UNITED STATES

 

NATIONAL PUMP & COMPRESSOR

 

12/3/2007

 

76/684,549

 

3,529,372

 

11/4/2008

 

035

United Rentals, Inc.

 

UNITED STATES

 

READY WHEN YOU ARE

 

11/22/2011

 

85/479,289

 

4,471,367

 

1/21/2014

 

037, 039, 040, 042, 044, 045

United Rentals, Inc.

 

UNITED STATES

 

RENTALMAN

 

10/26/2007

 

77/314,490

 

3,487,698

 

8/19/2008

 

009

United Rentals, Inc.

 

UNITED STATES

 

RSC & Design

 

7/7/1997

 

75/319,879

 

2,264,049

 

7/27/1999

 

035, 037, 042

United Rentals, Inc.

 

UNITED STATES

 

RSC

 

6/20/2005

 

78/654,302

 

3,403,076

 

3/25/2008

 

041

United Rentals, Inc.

 

UNITED STATES

 

RSC EQUIPMENT RENTAL

 

9/30/2004

 

78/492,574

 

3,313,502

 

10/16/2007

 

037, 039, 040, 044

United Rentals, Inc.

 

UNITED STATES

 

RSC EQUIPMENT RENTAL

 

9/30/2004

 

78/492,564

 

3,136,868

 

8/29/2006

 

035

United Rentals, Inc.

 

UNITED STATES

 

RSC RENTAL SERVICE CORPORATION & Design

 

8/1/1995

 

74/709,781

 

2,028,379

 

1/7/1997

 

037, 042

United Rentals, Inc.

 

UNITED STATES

 

THE RIGHT EQUIPMENT. RIGHT NOW!

 

2/17/2000

 

75/921,932

 

2,419,254

 

1/9/2001

 

035, 042

United Rentals, Inc.

 

UNITED STATES

 

THE UNDERGROUND EQUIPMENT SPECIALIST

 

7/21/1999

 

75/756,944

 

2,410,275

 

12/5/2000

 

037

United Rentals, Inc.

 

UNITED STATES

 

TOTAL CONTROL

 

5/7/2013

 

85/925,016

 

4,500,742

 

3/25/2014

 

042

United Rentals, Inc.

 

UNITED STATES

 

TOTAL CONTROL

 

4/30/2003

 

76/510,869

 

2,850,473

 

6/8/2004

 

009

United Rentals, Inc.

 

UNITED STATES

 

TRUE CAST

 

5/16/2013

 

85/933,838

 

4,523,322

 

4/29/2014

 

008, 009

United Rentals, Inc.

 

UNITED STATES

 

TRUE CAST

 

5/27/2011

 

85/332,396

 

4,207,189

 

9/11/2012

 

007

United Rentals, Inc.

 

UNITED STATES

 

UNITED GUARD

 

6/9/2011

 

85/342,236

 

4,083,970

 

1/10/2012

 

036

United Rentals, Inc.

 

UNITED

 

UNITED ACADEMY

 

12/16/2013

 

86/144,163

 

 

 

 

 

016, 041

 

7

--------------------------------------------------------------------------------


 

Grantor

 

Country

 

Mark

 

File Date

 

Application
#

 

Registration
#

 

Registration
Date

 

Classes
Combined

 

 

STATES

 

 

 

 

 

 

 

 

 

 

 

 

United Rentals, Inc.

 

UNITED STATES

 

UNITED RENTALS & Design

 

5/6/2013

 

85/924,283

 

4,513,570

 

4/15/2014

 

035, 041

United Rentals, Inc.

 

UNITED STATES

 

UNITED RENTALS & Design

 

6/6/2011

 

85/339,031

 

4,181,951

 

7/31/2012

 

035, 037, 043, 044

United Rentals, Inc.

 

UNITED STATES

 

UNITED RENTALS

 

3/5/1998

 

75/445,513

 

2,476,091

 

8/7/2001

 

035, 037, 042

United Rentals, Inc.

 

UNITED STATES

 

URDATA

 

3/24/2000

 

76/011,015

 

2,497,914

 

10/16/2001

 

035, 037

United Rentals, Inc.

 

UNITED STATES

 

US RENTALS & Design

 

2/25/1991

 

74/141,973

 

1,735,268

 

11/24/1992

 

037, 039

United Rentals, Inc.

 

UNITED STATES

 

YOU’RE BUILDING THE FUTURE. WE’RE HERE TO HELP.

 

9/11/2012

 

85/725,788

 

4,515,509

 

4/15/2014

 

035, 037, 044

United Rentals, Inc.

 

UNITED STATES

 

Circle Design

 

3/12/1998

 

75/449,210

 

2,406,720

 

11/21/2000

 

035, 037, 042

United Rentals, Inc.

 

UNITED STATES

 

RENT LESS. DO MORE.

 

9/10/2012

 

85/724,478

 

4,593,451

 

8/26/2014

 

042

United Rentals, Inc.

 

UNITED STATES

 

S.M.A.R.T. GPS

 

1/18/2013

 

85/827,019

 

4,607,399

 

9/16/2014

 

035

United Rentals, Inc.

 

UNITED STATES

 

SMART GPS

 

1/17/2013

 

85/825,570

 

4,607,398

 

9/16/2014

 

035

United Rentals, Inc.

 

UNITED STATES

 

UR CONTROL

 

1/7/2014

 

86/159,259

 

4,572,400

 

7/22/2014

 

042

United Rentals, Inc.

 

UNITED STATES

 

UR JOBSITE

 

6/11/2014

 

86/306,390

 

 

 

 

 

009

 

Patents:

 

Patent

 

Application
No.

 

Registration
No.

 

File Date

System and Method for Utilization-Based Computing of Emissions Attributable to
Specific Equipment

 

61390901

 

Pending

 

7-Oct-2010

 

8

--------------------------------------------------------------------------------


 

Copyrights:

 

Grantor

 

Copyright

 

Registration Number

 

Date of
Publication

 

Description

United Rentals, Inc.

 

Total Control

 

TX5-866-708

 

10/23/2003

 

Computer program

United Rentals, Inc.

 

Total Control (2010 ed)

 

TXu001720977

 

10/4/2010

 

Computer program

 

9

--------------------------------------------------------------------------------


 

Exhibit A to the
Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

To:    Wells Fargo Bank, National Association, as Collateral Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) the Indenture, dated as of March 26, 2015 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Indenture”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), United Rentals (Delaware), Inc., a Delaware
corporation, United Rentals Financing Limited Partnership, a Delaware limited
partnership, United Rentals Highway Technologies Gulf, LLC, a Delaware limited
liability company, United Rentals Realty, LLC, a Delaware limited liability
company and Wells Fargo Bank, National Association, as Note Trustee and Notes
Collateral Agent and (ii) the Amended and Restated Security Agreement dated as
of March 26, 2015 and effective as of April 13, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by the Grantors from time to time party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.  Terms defined in the
Security Agreement and not otherwise defined herein are used herein as defined
in the Security Agreement.

 

SECTION 1.         Grant of Lien.  (a)  As security for the due and prompt
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) by the undersigned of all of its present and future
Secured Obligations, the undersigned hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in and continuing lien on all of the
undersigned’s right, title and interest in or to any and all of the following
properties and assets of the undersigned and all powers and rights of the
undersigned in all of the following (including the power to transfer rights in
the following), whether now owned or existing or at any time hereafter acquired
or arising, regardless of where located (collectively, the “Collateral”):

 

(i)            all Accounts;

 

(ii)           all Inventory, including all Rental Equipment;

 

(iii)          all leases of Inventory, Equipment and other Goods (whether or
not in the form of a lease agreement), including all Leases;

 

(iv)          all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

 

1

--------------------------------------------------------------------------------


 

(v)           all contract rights, including contract rights in respect of any
Like-Kind Exchange;

 

(vi)          all Chattel Paper;

 

(vii)         all Documents;

 

(viii)        all Instruments;

 

(ix)          all Supporting Obligations and Letter-of-Credit Rights;

 

(x)           all General Intangibles (including Payment Intangibles and
Software);

 

(xi)          all Goods;

 

(xii)         all Equipment;

 

(xiii)        all Investment Property, including the Security Collateral of the
undersigned

 

(xiv)        all money, cash, cash equivalents, securities and other property of
any kind of the undersigned held directly or indirectly by the Collateral Agent,
any Second Lien Agent, the Credit Agreement Agent, any Lender (as defined in the
Credit Agreement) or any of their Affiliates;

 

(xv)         all of the undersigned’s Material Accounts, credits, and balances
with and other claims against the Collateral Agent, any Second Lien Agent, the
Credit Agreement Agent or any Lender or any of their Affiliates or any other
financial institution with which the undersigned maintains deposits, including
all Payment Accounts;

 

(xvi)        all books, records and other property related to or referring to
any of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

 

(xvii)       all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

 

provided, however, the “Collateral” shall not include any asset that is an
Excluded Asset.

 

Subject to any limitations set forth in the Security Agreement, all of the
Secured Obligations of the undersigned shall be secured by all of the Collateral
of the undersigned and any other property of the undersigned that secures any of
the Secured Obligations.

 

SECTION 2.         Representations and Warranties.  (a)  The undersigned
represents and warrants to the Collateral Agent and the other Secured Parties
that as of the date hereof:  (i)

 

2

--------------------------------------------------------------------------------


 

Schedule I hereto identifies (A) the undersigned’s name as of the date hereof as
it appears in official filings in the state or other jurisdiction of its
incorporation or other organization, (B) the type of entity of the undersigned
(including corporation, partnership, limited partnership or limited liability
company), (C) the organizational identification number issued by the
undersigned’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (D) the jurisdiction in which
the undersigned is incorporated or organized; and (ii) the undersigned has only
one state, province or territory of incorporation or organization.

 

(b)           The undersigned hereby makes each other representation and
warranty set forth in the Security Agreement with respect to itself and the
Collateral owned by it.  The undersigned hereby represents and warrants to the
Collateral Agent and the other Secured Parties that the attached Schedule II
contains all information with respect to itself and the Collateral owned by it
that is required to be set forth in Schedule II to the Security Agreement with
respect to the Grantors and their Collateral and Schedule III contains all
information with respect to itself and the Security Collateral owned by it that
is required to be set forth in Schedule I to the Security Agreement with respect
to the Grantors and their Security Collateral.

 

(c)           The undersigned hereby makes each representation and warranty set
forth in the Second Lien Documents that is made with respect to any Grantor.

 

SECTION 3.         Obligations Under the Security Agreement.  The undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors.  The undersigned further agrees, as of the date
first above written, that each reference in the Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned, that each reference to the “Collateral” or any part thereof shall
also mean and be a reference to the undersigned’s Collateral or part thereof, as
the case may be, and that each reference in the Security Agreement to a Schedule
shall also mean and be a reference to the schedules attached hereto.

 

SECTION 4.         Governing Law.  This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

[Signature page follows]

 

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

By

 

 

 

Title:

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to
AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of
Organization

 

Type of Entity

 

Organizational I.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE II
to
AGREEMENT

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor

 

Country

 

Trademark

 

Application or
Registration No.

 

Filing Date

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents:

 

Grantor

 

Country

 

Title

 

Application
or Patent No.

 

Filing
Date

 

Issue
Date

 

Assignees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights:

 

Grantor

 

Country

 

Copyright

 

Application or
Registration No.

 

Filing Date

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE III
to
AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

PART II

 

6

--------------------------------------------------------------------------------


 

Exhibit B to the
Security Agreement

 

SECURED PARTY SECURITY AGREEMENT SUPPLEMENT

 

[Date of Secured Party Security Agreement Supplement]

 

To:    Wells Fargo Bank, National Association, as Collateral Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) the Indenture, dated as of March 26, 2015 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Indenture”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), United Rentals (Delaware), Inc., a Delaware
corporation, United Rentals Financing Limited Partnership, a Delaware limited
partnership, United Rentals Highway Technologies Gulf, LLC, a Delaware limited
liability company, United Rentals Realty, LLC, a Delaware limited liability
company and Wells Fargo Bank, National Association, as Note Trustee and Notes
Collateral Agent and (ii) the Amended and Restated Security Agreement dated as
of March 26, 2015 and effective as of April 13, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by the Grantors from time to time party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.  Terms defined in the
Security Agreement and not otherwise defined herein are used herein as defined
in the Security Agreement.  This Secured Party Security Agreement Supplement is
being executed and delivered pursuant to Section 25(d)(iv) of the Security
Agreement as a condition precedent to the debt for which the undersigned is
acting as agent being entitled to the benefits of being Additional Second Lien
Obligations under the Security Agreement.

 

1.             Supplement.  The undersigned,
[                                      ] (the “Additional Second Lien Agent”),
as [                ] under that certain
[                                        ], dated as of [          ], 20[    ]
(the “Additional Second Lien Document”), among [            ] and the Additional
Second Lien Agent, hereby agrees to become party as an Additional Second Lien
Agent under the Security Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Security Agreement as fully
as if the undersigned had executed and delivered the Security Agreement as of
the date thereof.

 

2.             Lien Sharing and Priority Confirmation.  The undersigned
Additional Second Lien Agent, on behalf of itself and each holder of the
Additional Second Lien Obligations for which the undersigned is acting as
Additional Second Lien Agent hereby agrees, for the enforceable benefit of all
Secured Parties and as a condition to being treated as Secured Obligations under
the Security Agreement that:

 

(a)           [except with respect to any limitations or exclusions as may be
agreed with respect to the Collateral and Liens for the Additional Second Lien
Obligations and specified in this Supplement or another agreement,] all Secured
Obligations will be and are secured

 

1

--------------------------------------------------------------------------------


 

equally and ratably by all Liens at any time granted by any Grantor or any
successor company to secure any Secured Obligations on the Collateral for such
Secured Obligations, and that all such Liens will be enforceable by the
Collateral Agent for the benefit of all Secured Parties equally and ratably;

 

(b)           the Additional Second Lien Agent and each Secured Party for which
the undersigned is acting as Additional Second Lien Agent are bound by the
provisions of the Security Agreement, including the provisions relating to the
ranking of Liens and the order of application of proceeds from the enforcement
of Liens; and

 

(c)           the Collateral Agent shall be the Additional Secured Parties’
collateral agent pursuant to reasonable terms and conditions agreed to by the
Additional Second Lien Agent and the Collateral Agent, which terms shall not in
any event be inconsistent with the provisions of the Security Agreement; and

 

(d)           the Collateral Agent shall perform its obligations under the
Security Agreement.

 

3.             Governing Law.  This Secured Party Security Agreement Supplement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the party hereto has caused this Secured Party Security
Agreement Supplement to be executed by its respective officer or representative
as of the date first above written.

 

 

 

[                                          ], as Additional Second Lien Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------